                                                               _______             ______




                     Case 2:21-bk-16058-DS                              Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                           Desc
                                                                        Main Document    Page 1 of 81

 Fill in this information to identify your case:

 United   States   Bankruptcy        Court   for   the:




 CENTRAL     DISTRICT           OF   CALIFORNIA




Case   number      (if known)                                                                Chapter      11




                                                                                                                                               Check     if   this   an


                                                                                                                                               amended         filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                                04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor’s name                             Pacific Envfronmental Technologies, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor’s federal
     Employer Identification                   XX-XXXXXXX
     Number (EIN)


4.   Debtor’s address                          Principal place of business                                         Mailing address, if different from principal place of
                                                                                                                   business

                                               300 E. Live Oak Street, Suite lB
                                               San Gabriel, CA 91776
                                               Number, Street, City, State & ZIP Code                              P.O. Box, Number, Street, City, State & ZIP Code

                                              Los Angeles                                                          Location of principal assets, if different from principal
                                              County                                                               place of business
                                                                                                                   135 Enterprise Ct. Corona, CA 92882-7124
                                                                                                                   Number, Street, City, State & ZIP Code


5.   Debtor’s website (URL)                   www.peticleanair.com


6.   Type of debtor                            •     Corporation   (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                               D Partnership (excluding LLP)
                                                     Other. Specify:




Official Form 201                                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 1
                   Case 2:21-bk-16058-DS                      Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                           Desc
                                                              Main Document    Page 2 of 81
 Debtor     Pacific Environmental Technologies, Inc.                                                              Case number   (if known)
            Name


 7.    Describe debtor’s business       A. Check one:
                                        D    Health Care Business (as defined in 11 U.S.C.            §   101 (27A))
                                        D    single Asset Real Estate (as defined in 11 U.S.C.            §   101 (51 B))
                                        D    Railroad (as defined in 11 U.S.C.   §   101 (44))
                                             Stockbroker (as defined in 11 U.S.C.     §   101 (53A))
                                             Commodity Broker (as defined in 11 USC.             §   101(6))
                                        D    Clearing Bank (as defined in 11 U.S.C.       §   781(3))
                                        • None of the above

                                        B. Check all that apply
                                        D   Tax-exempt entity (as described in 26 U.S.C. §501)
                                             Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        D    Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http:llwww.uscourts.qov/four-diqit-national-association-naics-codes.



8.    Under which chapter of the        Check one:
      Bankruptcy Code is the
      debtor filing?
                                        C    Chapter 7
                                        C    Chapter 9

      A debtor who is a “small          • Chapter 11. Check all that apply:
      business debtor” must check
      the first sub-box. A debtor as                           •   The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
      defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
      elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
      subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
      (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      “small business debtor”) must
                                                               •   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
      check the second sub-box.
                                                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                   proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                   balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                   any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                              C    A plan is being filed with this petition.
                                                              C    Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                   accordance with 11 U.S.C. § 1126(b).
                                                              C    The debtor is required to file periodic reports (for example, 10K and 1OQ) with the Securities and
                                                                   Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                   Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                   (Official Form 201A) with this form.
                                                              O    The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        0   Chapter 12

9.    Were prior bankruptcy             •   No
      cases filed by or against
      the debtor within the last 8          Yes.
      years?
      If more than 2 cases, attach a
      separate list,                               District                                     When                                     Case number
                                                   District                                     When                                     Case number




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 2
                  Case 2:21-bk-16058-DS                                   Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                            Desc
                                                                          Main Document    Page 3 of 81
Debtor     Pacific Environmental Technologies, Inc.                                                                     Case number   (if known)
           Name
10.   Are any bankruptcy cases
      pending or being filed by a
                                                • No
      business partner or an                       Yes
      affiliate of the debtor?




      List all cases. If more than 1,
      attach a separate list                               Debtor                                                                              Relationship
                                                           District                                          When                              Case number, if known


11.   Why is the case filed in              Check all that apply:
      this district?
                                            •      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                   preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                            0      A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district


12.   Does the debtor own or                • No
                                                         Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                            0 Yes
      property that needs
      immediate attention?                               Why does the property need immediate attention? (Check all that apply.)
                                                         0 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                               What is the hazard?
                                                         0 It needs to be physically secured or protected from the weather.
                                                         0 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                         0 Other
                                                         Where is the property?
                                                                                                     Number, Street, City, State & ZIP Code
                                                         Is the property insured?
                                                         DNo
                                                         0 Yes.           Insurance agency
                                                                          Contact name
                                                                          Phone



           Statistical and administrative information

13.   Debtor’s estimation of            .              Check one:
      available funds                                                 .           .          .   .




                                                       0 Funds will be available for distribution to unsecured creditors.
                                                       • After any administrative expenses are paid, no funds will be available to unsecured creditors.


14.   Estimated number of               0 1-49                                                          0 1,000-5,000                               0 25,001-50,000
      creditors                         0 50-99                                                         0 5001-10,000                               0 50,001-100,000
                                        • 100-199                                                       0 10,001-25,000                             0 More thanloo,000
                                        0 200-999

15.   Estimated Assets                  O $0 $50000-
                                                                                                        0   $1,000,001 -$10 million                 0   $500,000,001 $1 billion
                                                                                                                                                                     -




                                        • $50001 $100000   -
                                                                                                        0   $10000001 -$50 million                  0   $1,000,000,001 -$10 billion
                                        0 $100001 $500000      -
                                                                                                        0   $50000001 $100 million
                                                                                                                        -
                                                                                                                                                    0   $10,000,000,001 $50 billion
                                                                                                                                                                         -




                                        0 $500001 $1 million   -
                                                                                                        0   $100000001 -$500 million                0   More than $50 billion

16.   Estimated liabilities             0 so $50,000
                                                   -                                                    • $1,000,001 -$10 million                   0 $500,000,001 $1 billion
                                                                                                                                                                     -




Official Form 201                                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                            page 3
                 Case 2:21-bk-16058-DS                 Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                           Desc
                                                       Main Document    Page 4 of 81
Debtor     Pacific Environmental_Technologies, Inc.                                    Case number   (if known)
          Name

                              C $50,001   -       $100000               C $10,000,001 -$50 million                C $1,000,000,001 -$10 billion
                              C $100,001 $500,000
                                              -                         C $50,000,001 -$100 million               C $10,000,000,001 $50 billion
                                                                                                                                    -




                              C $500,001 -$1 million                    C $100,000,001 -$500 million              C More than $50 billion




Official Form 201                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 4
                                    ___________
                                                                                 ____________________________________________________________
                                                                                 _____




                 Case 2:21-bk-16058-DS                    Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                        Desc
                                                          Main Document    Page 5 Case
                                                                                  of 81number (if known)
Debtor    Pacific Environmental Technologies, Inc.
          Name



          Request for Relief, Declaration, and Signatures

WARNING    --   Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
                imprisonment for up to 20 years, or both. 18 U.S.C.   § 152, 1341, 1519, and 3571.


17. Declaration and signature
   of authorized                    The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
   representative of debtor
                                    I have been authorized to file this petition on behalf of the debtor.


                                    I have examined the information in this petition and have a reasonable belief that the information is true and correct.


                                    I declare under penay of p1prjury that the foregoing is true and correct.


                                    Executed on     137
                                                     MM/DD/YY,Y

                                                                                                                          Gow


                                    Title       ief Executive Officer




18. Signature of aftorney       X                                                                                  C 7/20/
                                    Signatre of attorney for de tor                                                MM /    D / YYY


                                    Michael Jay Berger
                                    Printed name


                                    Law Offices of Michael Jay Berger
                                    Firm name


                                    9454 Wilshire Boulevard, 6th floor
                                    Beverly Hills, CA 90212
                                    Number, Street, City, State & ZIP     Code



                                    Contact phone     (310) 271-6223                Email address      michael.bergerbankruptcypower.com


                                    100291 CA
                                    Bar number and State




Official Form   201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page   5
____________________________ ____________________________________________
                                        ______
                                                                                                            _____   ______
                                                                                                                     ______




             Case 2:21-bk-16058-DS                          Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                               Desc
                                                            Main Document    Page 6 of 81




 Fill in this information to identify the case:
 Debtor name         Pacific Environmental Technologies, Inc.

 United States Bankruptcy Court for the:          CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                              Q   Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15


An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
             --



connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. § 152, 1341,
1519, and 3571.



                  Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

        •          Schedule A/B: Assets—Real and Personal Property (Official Form 206A1B)
        •          Schedule 0: Creditors Who Have Claims Secured by Property (Official Form 206D)
        •          Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 206E/F)
        •          Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
        •          Schedule H; Codebtors (Official Form 206H)
        •          Summary of Assets and Liabilities for Non-Individuals (Official Form 2O6Sum)
                   Amended Schedule
        •          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                   Other document that requires a declaration

       I declare under penalty o perju,’ that the foregoing i            rue a   cone

        Executed     on                                           x
                                                                       ignatre 01       VI   at   ing on behalf of debtor


                                                                      Pnnted name

                                                                      Chief Executive Officer
                                                                      Position or relationship to debtor




Official Form 202                                           Declaration Under Penalty of Perjury for Non-Individual Debtors
                                                                                                                                           Best Case Bankruptcy
Software Copyright (C) 1996-2021 Best Case, LLC www.bestcasecom
                                             -




                                                                                                                                                        /
                                               _____________________________                     _______




                         Case 2:21-bk-16058-DS                          Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                                  Desc
                                                                        Main Document    Page 7 of 81

    Fill in this information to identify the case:
[Debtor name acific Environmental Technologies, Inc.                                                  —




 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                            11 Check if this is an
                                         CALIFORNIA
               (if known):                                                                                                                                   amended filing
 Case number




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
                                                                                           12/15
Are Not Insiders
                                                                                       11 or Chapter 9 case. Include claims which the
Mist of creditors holding the 20 largest unsecured claims must be filed in a Chapter
                                                         entity who is an insider, as defined  in 11 U.S.C. § 101(31). Also, do not
debtor disputes. Do not include claims by any person or
                  secured  creditors, unless the unsecured claim resulting  from inadequate   collateral value places the creditor
include claims by
among the holders of the 20 largest unsecured claims.

                              Name, telephone number Nature of claim                            Indicate if claim   Amount of claim
    Name of creditor and
                                                     (for example, trade                         is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount, If
    complete mailing address, and email address of
                              creditor contact       debts, bank loans,                         unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
    including zip code
                                                     professional services,                         disputed        value of collateral or setoff to calculate unsecured claim.
                                                                     and government                                 Total claim, it           Deduction for value    unsecured claim
                                                                     contracts)                                     partially secured         of collateral orsetoff
                                                                     Vendor                                                                                                 $21,607.00
    AirCleaning
    Specialists, Inc.
    11088 Gravois
    Industrail Court
    Saint Louis, MO
    63128
                                                                     Services                                                                                                     $55,000.00
    Alliance
‘   Management
    Services
    do Jimmy Allums
    42105 Paseo
    Bril lante

                                                                     Lawsuit for                Contingent                                                                      $103,484.50
    Arbon Equipment
    Corporation                                                      Breach of                  Unliquidated
    do Kohner, Mann &                                                Contract                   Disputed
    Kailas, S.C.
    Attn: Darrell R. Zall
    4650 N. Port
    Washington Road
    Milwaukee, WI
    5321 2-1 059
                                                                      Paycheck                  Contingent                                                                      $150,000.00
    Cross River Bank
    885 Teaneck Rd.                                                   Protection
    Teaneck,_NJ 07666
                                                                      estimated unpaid          Contingent                                                                        $27,565.06
    Employee
    Development                                                       payroll tax for the       Unliquidated
    Department                                                        4th quarter of
    Bankruptcy Group                                                  2020 2nd quarter
                                                                             -




    MIC 92E                                                           of 2021
    P0 Box 826880
    Sacramento, CA
    94280-0001
                                                                      Vendor                                                                                                      $59,357.67
    FCP, Inc.
    P0 Box 1555
    Wildomar, CA 92595



                                                                                                                                                                                   page 1
    Official form 204                                    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest unsecured claims
                                                                                                                                                                       Best Case Bankruptcy
    Software Copyright   (C)   1996-2021 Best Case. LLC w bestcasecom
                                                     -
                                                                                                                 __________          _______________
                                                                                                                                      _______________
                                                                                                                                     _______________
                                                                                      ____________
                                                                                      _____________
                                                                                      ____________          ________________
                                                                                                            _______________
                                                                   __________
                                                              _________________
                                   ______________
                               __________________
  ________________




                    Case 2:21-bk-16058-DS                          Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                              Desc
                                                                   Main Document    Page 8 of 81

 Debtor    Pacific Environmental Technologies, Inc.                                                          Case number (if known)
            Name

 Name of creditor and      Name, telephone number Nature of claim                       Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                    is contingent,     If the claim is fully unsecured, fill in Only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                    unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                    disputed        value of collateral or setoff to calculate unsecured claim.
                                                                                                            Total claim, if          7beduction for value         Unsecured claim
                                                                                                            partially secured          of collateral or setoff                         —




  Forward Financing                                            Factoring                                           $146,995.46                        $0.00.            $146,995.46
  LLC                                                          company
  100 Summer Street,
  Suite 1175
  Boston, MA 02110
  FSMC                                                         Loan; FSMC is                                                                                             $60,000.00
  750 S. Lincoln                                               partially owned by
  Avenue, Unit 402                                             Debtor’s principal
  Corona, CA 92882
  Greenworx                                                    loan                                                                                                      $43,000.00
  7035 Snowburst
  Court
  Corona, CA 92880
  Internal Revenue                                             estimated unpaid        Contingent                                                                      $210,758.21
  Service                                                      taxes 3rd and 4th       Unliquidated
  PC Box 7346                                                  of 2020 and 1st
  Philadelphia, PA                                             and 2nd of 2021
  19101-7346
  Intuit Financing Inc.                                        Paycheck                Contingent                                                                      $356,637.00
  2700 Coast Avenue                                            Protection
  Mountain View, CA                                            Program Loan
  94043
  Lawrence W. Rosine                                           Subcontractor                                                                                           $115,466.84
  Corp
  4601 LittleJohn St.
  Baldwin Park, CA
  91706
i Pacific West                                                 collections for the Contingent                                                                            $56,050.00
  Interiors                                                    services            Unliquidated
  do Law Office                                                performed for       Disputed
  Richard I. Gonzalez                                          project titled
  1425 West Lugonia                                            Westfall Technik,
  Avenue, Suite 203                                            AMA Plastics Riv.
  Redlands, CA 92374                                           300 row.
                                                               Mechanic’s lien
                                                               recorded on June
                                                               24, 2021
 Preferred Insulation                                          Subcontractor                                                                                             $37,122.00
 Contractors
.1691 Jenks Dr.
             CA     92880
Corona,




So Cal Filters &                                               Vendor                                                                                                    $67,336.63
Services Inc.
Attn: David
McKinney
7315 Adams St.
Paramount, CA
90723




Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright Cc) 1996-2021 Best Case, LLC -‘wwbestcase.com                                                                                             Best Case Bankruptcy
                    Case 2:21-bk-16058-DS                           Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                               Desc
                                                                    Main Document    Page 9 of 81

    Debtor   Pacific Environmental Technologies, Inc.                                                          Case number (if known)
             Name

    Name of creditor and          Name, telephone number Nature of claim                  Indicate if claim   Amount of claim
    complete mailing address,     and email address of   (for example, trade               is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
    including zip code            creditor contact       debts, bank loans,               unliquidated, or    claim is partially secured, fill in total claim arrount and deduction for
                                                         professional services,               disputed        value of collateral or setoff to calculate unsecured claim.
                                                                                                              Total claim, if            Deduction for value         Unsecured claim
                                                                                                              partially secured          of collateral or setoff
    Strukturoc, Inc.                                              Vendor                                                                                                    $30,659.41
    do Law Offices of
    Gary A. Bemis
    3870 La Sierra
    Avenue, Suite 239
    Riverside, CA 92505
    TechCoat                                                      Subcontractor                                                                                             $19,233.60
    Contractors Inc.
    15720 Garfield Ave
    Paramount, CA
    90723
    Trane U.S., Inc.                                              Pending lawsuit        Contingent                                                                         $32,545.00
    do Gaba Guerrini                                              for open book          Unliquidated
    Law Corporation                                               account                Disputed
    Attn: Rodolfo Gaba,
    Jr.
    8583 Irvine Center
    Drive, Suite 500
    Irvine, CA
    92618-4298
,   u.S. Small Business                                           Blanket lien                                      $150,000.00                         $0.00             $150,000.00
    Admininstration
    Office of General
    Counsel
    312 North Spring
    Street, 5th Floor
    Los Angeles, CA
    90012                                                     -______________




    Wells Fargo Bank                                              Line of Credit                                                                                           $75,907.00
    P0 Box 29482
    Phoenix, AZ
    85038-8650




Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors IM,o Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC -w bestcase.com                                                                                               Best Case Bankruptcy
               Case 2:21-bk-16058-DS                               Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                      Desc
                                                                   Main Document    Page 10 of 81
                                                                    United States Bankruptcy Court
                                                                        Central District of California
    In re      Pacific Environmental Technologies, Inc.                                                                  Case No.
                                                                                       Debtor(s)                         Chapter         11

                                                               LIST OF EQUITY SECURITY HOLDERS
  Following is the list of the Debtor’s equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter II Case


   Name and last known address or place of                              Security Class Number of Securities                         Kind of Interest
   business of holder
  Jon Wayne Gow
  300 E. Live Oak St. Suite lB
  San Gabriel, CA 91776


 DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHiP

         1, Jon Wayne Gow, the Chief Executive Officer of the corporation named as the debtor in this case, declare under
 penalty of perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best
 of my information and belief.



  Date
                                                                                                              Gow

                        Penalty for ,,iaking ala/se statement of concealing propertj’: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                           18 U.S.C. § 152 and 3571.




Sheet I of I in List of Equity Security Holders
Software Copynght (c) 1996-2021 Best Case, LLC   -   www bestease.com                                                                                      Best Case Bankruptcy
               _____________________
                       __________
                                               __________________________________
                                             ____   _____ _
                                                      _____
                                              ___________
                                                                     ______
                                                                    ____
                                                                                            _______
                                                                                        _____
                                                                                ___________
                                                                                                     _____
                                                                                               __________




           Case 2:21-bk-16058-DS                      Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                                    Desc
                                                      Main Document    Page 11 of 81


                                       STATEMENT OF RELATED CASES
                                  INFORMATION REQUIRED BY LBR 1015-2
          UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
    against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
    copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
    corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
    and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
    assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
    included in Schedule A/B that was filed with any such prior proceeding(s).)
 None

2.  (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
    Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
    debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
    debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
    complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
    and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
    any real property included in Schedule A/B that was filed with any such prior proceeding(s).)
 None

3.  (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
    previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
    of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
    of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
    or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
    such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
    still pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule
    A/B that was filed with any such prior proceeding(s).)
 None

4.  (If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
    been filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such prior
    proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
    pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A/B
    that was filed with any such prior proceeding(s).)
 None

I declare, under penalty of perjury, that the foregoing is true and
 Executed at      Beverly Hills                                      ,   California.

 Date:
                                                                                                                      of Debtor 1



                                                                                                       Signature of Debtor 2




                   This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

October 2018                                                                Page 1              F 1O152.1.STMTRELATED.CASES
                                                                                              ___________________________
                                                 _________________________________
                                                                                     ___  _____
                                                                               __________
                                                                         _____
                                                                _____
                                                       _____ _
                                                 ___________
                                                 _____




              Case 2:21-bk-16058-DS                            Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                         Desc
                                                               Main Document    Page 12 of 81
Fill in this information to identify the case:
Debtor name            Pacific Environmental_Technologies, Inc.

United States Bankruptcy Court for the:               CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)
                                                                                                                            Q Checkifthisisan
                                  —




                                                                                                                               amended filing
L______________

Official Form 2O6Sum
Summary of Assets and Liabilities for Non-Individuals
                                                                                                                                                12/15


Summary of Assets


1.    Schedule A/B: Assets-Real and Personal                  Property   (Official Form 206A/B)

      la. Real property:                                                                                                        $                    0.00
          Copy line 88 from Schedule A/B

      lb. Total personal property:                                                                                              $            63,571.20
          Copy line 9lA from Schedule A/B

      ic. Total of all property:                                                                                                $            63,571.20
          Copy line 92 from Schedule A/B


IIW         Summary of Liabihties


2.    Schedule D: Creditors Who Have Claims Secured by                   (Official Form 206D)
                                                                           Property
                                                                                                                                            317,642.55
                                                                        from  line 3 of Schedule 0
                                                                                                                                $
      Copy the total dollar amount listed in Column A, Amount of claim,


                                                                       206E1F)
3.    Schedule ElF: Creditors Who Have Unsecured Claims (Official Form

      3a. Total claim amounts of priority unsecured claims:                                                                     $           253,602.84
          Copy the total claims from Part 1 from line 5a of Schedule E/F

      3b. Total amount of claims of nonpriority amount of unsecured claims:                                                    +$        1,813,556.93
          Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F



      Les 2+3a÷3b




                                                                                                                                                  page 1
 Official Form 2O6Sum                                     Summary of Assets and Liabilities for Non-Individuals
                                                                                                                                     Best Case Bankruptcy
Software Copyright   (C)   1996-2021 Best Case, LLC ww bestcase.com
                                                  -
                                     ________________________________                                                                                               -




                Case 2:21-bk-16058-DS                                 Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                  Desc
                                                                      Main Document    Page 13 of 81
      Fill in this information to identify the case:

      Debtor name           Pacific Environmental Technologies,_Inc.

      United States Bankruptcy Court for the:                CENTRAL DISTRICT OF CALIFORNIA

      Case number     (if   known)
                                                                                                                                          El    Check if this is an
                                                                                                                                                amended filing



  Official Form 206A/B
  Schedule AIB: Assets                          -                      Real and Personal Property                                         12/15
  Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
  Include all property in which the debtor holds rights and powers exercisable for the debtor’s own benefit. Also include assets and properties
  which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
  or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
  the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
  additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

  For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
  schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
  debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 I’ThI         Cash and cash equivalents
 1. Does the debtor have any cash or cash equivalents?

           No. Go to Part 2.
       [i Yes Fill in the information below.
       All cash or cash equivalents owned or controlled by the debtor                                                                           Current value of
                                                                                                                                                debtor’s interest
  3.          Checking, savings, money market, or financial brokerage accounts (Identify all)
              Name of institution (bank or brokerage firm)         Type of account                                   Last 4 digits of account
                                                                                                                     number

             3.1.    Wells Fargo Bank                                              Old General Checking              4970                                       $419.70




             3.2     Wells Fargo Bank                                              New General Checking              1326                                           $0.00




             3.3.    Wells Fargo Bank                                              Job Account                       1334                                    $1,092.63




             3.4.    Wells Fargo Bank                                              Greenworx account                8597                                           $0.00




             3.5.    Wells_Fargo Bank                                              Payroll account                  5035                                       $944.87



 4.         Other cash equivalents (Identify all)

 5.         TotalofPartl.
                                                                                                                                                        $2,457.20
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

Ii           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?
Official Form 206A/B                                                 Schedule A/B Assets   -   Real and Personal Property                                         page 1
Software Copyright (c) 1 996-2021 Best Case, LLC   -   www.bestcase corn                                                                               Best Case Bankruptcy
              Case 2:21-bk-16058-DS                              Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                  Desc
                                                                 Main Document    Page 14 of 81
Debtor             Pacific Environmental Technologies, Inc.                                               Case number (If known)
                   Name


     flNo. GotoPart3.
     rv Yes Fill in the information below.

7.          Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit

                                                                                                                                                        $6,264.00
            7.1.     Security deposit with the landlord



8.          Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment

                                                                                                                                            64.0

            Add lines 7 through 8. Copy the total to line 81.

ccounts receivable
10. Does the debtor have any accounts receivable?

     [j No. Go to Part 4.
     [i Yes Fill in the information below.
11.         Accounts receivable
                                                 estimated at $99,000                                             Unknown        =                      Unknown
             1 la. 90 days old or less:
                                                                                                                                     ....
                                                                                     -




                                             face amount                                    doubtful or uncollectible accounts




12.          Total of Part 3.                                                                                                                             $0.00

             Current value on lines 11 a    +   11 b   =   line 12. Copy the total to line 82.

 .-‘




13. Does the debtor own any investments?

     [iJNo. GotoPart5.
     fl   Yes Fill in the information below.


ITL                Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     fl No. Go to Part 6.
      1 Yes Fill in the information below.

                                                           Date of the last              Net book value of         Valuation method used     Current value of
             General description                                                                                                             debtors interest
                                                           physical inventory            debtor’s interest         for current value
                                                                                         (Where available)

 19.         Raw materials
             Inventory/materials for                                                                                                                   $20,000.00
                                                                                                         $0.00




 20.         Work in progress




                                                                                                 Real and Personal Property                                    page 2
Official Form 206A/B                                             Schedule A/B Assets         -




                                                                                                                                                    Best Case Bankn.jptcy
Software Copyright Ic) 1996-2021 Best Case, LLC -www.bestcase.com
                                                   ___________
                                           ___________
                                                       ____    _______      ____________$0.00
                                                                                       ___________
                                                                                                   _______




               Case 2:21-bk-16058-DS                        Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                           Desc
                                                            Main Document    Page 15 of 81
 Debtor           Pacific Environmental Technologies, Inc.                                      Case    number (If known)
                  Name

              Debtor currently has 14
              works in progress. The
              accounts receivable
              from these projects,
              once completed, is
              estimated at
              $268,365.37. The
              percentage that Debtor
              will be able to collect is
                                                                                                                                             Unknown
              unknown at this time.




21            Finished goods, including goods held for resale

22.           Other inventory or supplies


23.           Total of Part 5.                                                                                                         $20,000.00

              Add lines 19 through 22. Copy the total to line 84.

24.          Is any of the property listed in Part 5 perishable?
             ]No
             H Yes
25.          Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No
                    Book value                            Valuation method                         Current Value
                 Yes.




26.          Has any of the property listed in Part 5 been appraised by a professional within the last year?
             [No
             fl Yes
IThl         Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     ]     No. Go to Part 7.
     J7    Yes Fill in the information below.


Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     fl
     [7:
           No. Go to Part 8.
           Yes Fill in the information below.

              General description                                            Net book value of           Valuation method used   Current value of
                                                                             debtors interest            for current value       debtors interest
                                                                             (Where available)

39.           Office furniture
              Office Furniture: desks, work stations, 15
              computers, filing cabinets, tables, phones,
                                                                                              $0.00                                          $5,000.00
              shelves.



40.           Office fixtures

41.           Office equipment, including all computer equipment and
              communication systems equipment and software

42.           Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
              books, pictures, or other art objects, china and crystal, stamp, coin, or baseball card
              collections; other collections, memorabilia, or collectibles



Official Form 206A/B                                        Schedule NB Assets    -   Real and Personal Property                                  page 3
                                                                                                                                        Best Case Bankruptcy
Software Copyrght (c) 1996-2021 Best Case, LLC ww’w bestcase cow
                                             -
                                                                   ______________________________     ____




               Case 2:21-bk-16058-DS                        Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                          Desc
                                                            Main Document    Page 16 of 81
Debtor            Pacific Environmental Techngies, Inc.                                        Case number (If known)   —




                  Name


43.          Total of Part7.
             Add lines 39 through 42. Copy the total to line 86.

44.          Is a depreciation schedule available for any of the property listed in Part 7?
             No
             Li Yes
45.          Has any of the property listed in Part 7 been appraised by a professional within the last year?
             No
             ri Yes

achinery,epment, and vehicles                                          —




46. Does the debtor own or lease any machinery, equipment, or vehicles?

   fl,
     No. Go to Part 9.
   F Yes Fill in the information below.

             General description                                           Net book value of           Valuation method used   Current value of
             Include year, make, model, and identification numbers         debtor’s interest           for current value       debtor’s interest
             (i.e., VIN, HIN, or N-number)                                 (Where available)

47.          Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

             47.1.   2017 Honda Pilot (financed). Monthly
                     payments are $647.58. Contract end
                                                                                             $0.00                                        $15,000.00
                     date is June 13, 2022.



48.          Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
             floating homes, personal watercraft, and fishing vessels

49.          Aircraft and accessories


 50.         Other machinery, fixtures, and equipment (excluding farm
             machinery and equipment)
             Scissor lift ($5000), Milling Machine ($2500),
             Drill Press ($250), Racks ($5,000), and
             miscellaneous handtools ($500), welding
             machine ($500). and other miscellaneous                                                                                      $14,750.00
                                                                                              $0.00
                  j1,p.oo)



 51.         TotalofPart8.
             Add lines 47 through 50. Copy the total to line 87.

 52.         Is a depreciation schedule available for any of the property listed in Part 8?
             No
             fl Yes
 53.         Has any of the property listed in Part 8 been appraised by a professional within the last year?
             No
             [7 Yes
I1ii         Real property
54. Does the debtor own or lease any real property?

      [7   No. GotoPartlO.
      f    Yes Fill in the information below.

       Enterprise 135, LLC
       Lease agreement.

                                                            Schedule A/B Assets       Real and Personal Property                                 page 4
Official Form 206A/B                                                              -




                                                                                                                                       Best Case Bankruptcy
Software Copynght Cc) 1996-2021 Best Case, LLC -www bestcase.com
                                                                                 ___
                                                                                 _____
                                                                           _____




               Case 2:21-bk-16058-DS                             Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                          Desc
                                                                 Main Document    Page 17 of 81
                Pacific Environmental_Techioloie, Inc.                                              Case number (If known)
Debtor
                Name


I1iILa       intangibles and intellectual property
                                                                             ty?
59. Does the debtor have any interests in intangibles or intellectual proper

   HNo. GotoPartil.
   [ii] Yes Fill in the information below.
                                                                                Net book value of          Valuation method used   Current value of
            General description                                                                                                    debtor’s interest
                                                                                debtor’s interest          for current value
                                                                                (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties
            Seller’s permit # 99-1 371 02
            Contractor’s license #599654
            Business license #0391 0087
            Websites: www.Peticleanair.com;
            www.Cleanroomspeti.com; and                                                            $0.00                                               $0.00
                                                                         —




 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

                                                                                                                                                   $0.00
 66.         Total of Part 10.
             Add lines 60 through 65. Copy the total to line 89.
                                                                            ation of customers (as defined in 11 LJ.S.C. 101(41A) and 107?
 67.        Do your lists or records include personally identifiable inform
            No
            [ Yes
                                                                                  of the property listed in Part 10?
 68.        Is there an amortization or other similar schedule available for any
            [jNo
            fl Yes
                                                                           professional within the last year?
 69.         Has any of the property listed in Part 10 been appraised by a
             R1N0
             fl Yes
 I11h          All other assets
                                                                  been reported on this form?
 70. Does the debtor own any other assets that have not yet
     Include all interests in executory contracts and unexpired leases not previously reported on this form


       IZN0. GotoPartl2.
       {j Yes Fill in the information below.
                                                                                                                                    Current value of
                                                                                                                                    debtor’s interest



  71.         Notes receivable
              Description (include name of obligor)

  72.         Tax refunds and unused net operating losses (NOLs)
              Description (for example, federal, state, local)
                                                                                                       Tax year 2018-2019                        Unknown
              NOL.



                                                                                            Real and Personal Property                                 page 5
 Official Form 206A1B                                             Schedule A/B Assets   -




                                                                                                                                            Best case Bankruptcy
 Software Copyright   (C)   1996-2021 Best Case, LLC w,w.besicase.corn
                                                    -
                                                                                 ____
                                                    ______________________




             Case 2:21-bk-16058-DS                           Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                        Desc
                                                             Main Document    Page 18 of 81
Debtor          Pacific Environmental Technologies, Inc.                                              Case   number   (If known)
                Name


73.        Interests in insurance policies or annuities

74.        Causes of action against third parties (whether or not a lawsuit
           has been filed)

75.        Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

76.        Trusts, equitable or future interests in property

77.        Other property of any kind not already listed Examples: Season tickets,
           country club membership


           Company          T-Shirts        -
                                                                                                                                           $100.00




76.        Total of Part 11.
           Add lines   71   through   77.   Copy the total to line   90.

79.        Has any of the      property listed in Part      11   been appraised by   a professional within the last year?
           No

           fl Yes




Official Form     206NB                                      Schedule A/B Assets       -   Real and   Personal Property                       page    6
                                                                                                                                    Best Case Bankruptcy
Software Copyright (c) 1 996-2021 Best Case, LLC www.bestcase.com
                                                -
                                                                                  _   _______
                                                                              ______
                                                                              ______
                                                                              _______
                                                                              ______
                                                                               ___________
                                                                      ___________
                                                          __
                                          ___________




              Case 2:21-bk-16058-DS                          Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                   Desc
                                                             Main Document    Page 19 of 81
Debtor         Pacific Environmental Techno[çges, Inc.                                         Case number (If known)
               Name


Summary                                                                 —




In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                            Current value of                   Current value of real
                                                                                  personal property                  property

80. Cash, cash equivalents, and financial assets.                                               $2,457.20
    Copy fine 5, Part I

81. Deposits and prepayments. Copy fine 9, Pan’ 2.                                              $6,264.00

82. Accounts receivable. Copy fine 12, Part 3.                                                      $0.00

83.   Investments. Copy line 17, Part 4.                                                            $0.00

84.   Inventory. Copy line 23, Part 5.                                                         $20,000.00

85.   Farming and fishing-related assets. Copy line 33, Part 6.                                     $0.00

86. Office furniture, fixtures, and equipment; and collectibles.                                $5,000.00
    Copy line 43, Part 7.

87.   Machinery, equipment, and vehicles. Copy line 51, Part 8.                                $29,750.00

88.   Real property. Copy line 56, Part 9                                                              >



89.   Intangibles and intellectual property. Copy line 66, Part 10.                                   $0.00

90. All other assets. Copy line 78, Part 11.                                                      $100.00


91. Total. Add lines 80 through 90 for each column                     L2J                                    +   91 b.                      $0.00



92. Total of all property on Schedule AIB. Add lines 91a+91 b92                                                               L$63,571.2




                                                            Schedule A/B Assets       Real and Personal Property                                          page 7
Official Form 206A/B                                                              -




                                                                                                                                               Best Case Bankruptcy
Software Copyright (of 1996-2021 Best Case, LLC -wwwbestcase.com
      ___
   _________
   ___
                        ____
                      ___
                               ________
                               ____
                            _________
                        __________
                                                _____________________________
                                                        _____
                                                                _____
                                                                      _____
                                                                  _______
                                                                                _____
                                                                                       _____
                                                                                               _         ___
                                                                                                     ___________
                                                                                                                 ___




                Case 2:21-bk-16058-DS                                Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                        Desc
                                                                     Main Document    Page 20 of 81
Fill in this information to identify the case:

Debtor name           Pacific

United States Bankruptcy Court for the:                 CENTRAL DISTRICT OF CALIFORNIA


Case number (if known)                                                                                                                              Check if this isan
                                                                                                                                                    amended filing


Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property
                                                                                                                                                                     12115

Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtors property?
                                                                                      other schedules. Debtor has nothing else to report on this form.
          No. Check this box and submit page 1 of this form to the court with debtors
     I    Yes. Fill in all of the information below.
               List Creditors Who Have Secured Claims                                                                                                  Column B
                                                                                                                          Column A
                                                                          creditor has more than one secured
2. List in alphabetical order all creditors who have secured claims. If a                                                 Amount of claim             Value of collateral
claim, list the credilor separately for each claim.                                                                                                   that supports this
                                                                                                                          Do not deduct the value     claim
                                                                                                                          of collateral.
                                                          Describe debtors property that is subject to a lien                              $0.00                    $0.00
       Blue Vine
       Creditor’s Name                                    Debtor paid in full; included as a precaution
       do First Corporate                                 since UCC has not been terminated
                     ns,   Inc.
       Solutio




       914 S.Street
       Sacramento,            CA 95814
       Creditor’s mailing address                         Describe the lien

                                                          Is the creditor an insider or related party?
                                                          INo
       Creditor’s email address, it known                 D   Yes
                                                          Is anyone else liable on this claim?

       Date debt was incurred                             I    No
         07/25)2019                                       Q    Yes. Fill out Schedule H: Codebtors (Official Form 206K)
         Last 4 digits of account number
         0002
         Do multiple creditors have an                    As of the petition filing date, the claim is:
         interest in the same property?                   Check all that apply
         I   No                                           I    Contingent

             Yes. Specify each creditor,                  I    Unliquidated
         Including this creditor and its relative
                                                               Disputed
         priority.



                                                          Describe debtor’s property that is subject to a lien            --


                                                                                                                                                      —




LJ.cibak,N.A.
         Creditor’s Name                                  All rights, title and interest of Debtor to all
         388 Greenwich Street, 10th                       accounts and all other forms of obligations
                                                                                                            Limited
         Floor
         New York, NY 10013
         Creditor’s mailing address                       Describe the lien

                                                          Is the creditor an insider or related party?
                                                          ‘No
         Creditor’s email address, if known               EJ   Yes
                                                          Is anyone else liable on this claim?

         Date debt was incurred                           I    No
         07/1212016                                       EJ   Yes Fill Out Schedule H: Codebtors (Official Form 206K)
         Last 4 digits of account number
         0002
         Do multiple creditors have an                    As of the petition filing date, the claim is:
         interest in the same property?                   Check all tIral apply

                                                                                                                                                                    page 1 of 4
 Official Form 206D                                     Schedule D: Creditors Who Have Claims Secured by Property
                                                                                                                                                              Best Case Bankruptcy
 Software Copyright (ci 1996-2021 Best Case, LLC www.bestcase.com
                                                    -
                            __________
                            ________




              Case 2:21-bk-16058-DS                            Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                     Desc
                                                               Main Document    Page 21 of 81
Debtor        Pacific Environmental Technologies, Inc.                                                     Case number (if known)
              Name

       • No                                           • Contingent
          Yes. Specify each creditor,                 • Unhiquidated
      including this creditor and Its relative
      priority.
                                                      • Disputed




[Z1 Employment Development                                                                                                               $0.00           $0.00
Lztppnt                                               Describe debtor’s property that is subject to a lien
      Creditor’s Name                                 Lien upon real or personal property and
      Bankruptcy Group MIC 92E                        rights to such property; paid; included as a
      P.O. Box 826880                                 pçaution and for notificatiopjrposes
      Sacramento, CA 94280
      Creditor’s maihng address                       Describe the lien
                                                      State Tax Lien
                                                      Is the creditor an insider or related party?
                                                      •No
      Creditor’s email address if known               D Yes
                                                      Is anyone else liable on this claim?
      Date debt was incurred                          I No
      04/23/2021                                      D Yes.    Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
      0323
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
       I   No                                         • Contingent
           Yes. Specify each Creditor,                • Unliquidaled
       including this creditor and its relative
                                                      • Disputed
       priority.



       Employment Development                                                                                                       $12,418.96           $0.00
                                                      Describe debtor’s property that is subject to a lien
LZJ Department
         Name
       Creditor’s                                     Lien upon real or personal property and
       Bankruptcy Group MIC 92E                       rights to such property
       P.O. Box 826880
       Sacramento, CA 94280
       Creditor’s mailin9 address                     Describe the lien
                                                      State Tax Lien
                                                      Is the creditor an insider or related party?
                                                      •No
       Creditor’s emai address, if known                  Yes
                                                      Is anyone else liable on this claim?

       Date debt was incurred                         • No
       4th quarter of 2020                            LJ   Yes. Fill   ot   Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8627
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
       INo                                            D    Contingent

           Yes. Specify each creditor,
                                                      D    Unliquidaled
       including this creditor and its relative            Disputed
       priority



                                                      Describe debtor’s property that is subject to a lien                          $146.995.46          $0.00
       Forward Financing LLC
       Creditor’s Name                                Factoring company
       100 Summer Street, Suite
       1175
       Boston, MA 02110
       Creditor’s maiiirr address                     Describe the lien
                                                      Future Receipts of Sale Agreement


                                                                                             Who Have Claims Secured by Property                         page 2 of 4
Official Form 206D                    Additional Page of Schedule D: Creditors
                                                                                                                                                   Best Case Bankruptcy
Software Copyrghl (c) 1996-2021 Best Case, LLC v.ww bestcase cow
                                                  -
                                                                                                      _____
                                                                                                    _____
                                                                                            _____


                                           _
                                 _____
                   _____
                    _____
             _____
             _____




                Case 2:21-bk-16058-DS                             Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                  Desc
                                                                  Main Document    Page 22 of 81
                                                                                                           Case number (if known)
Debtor       Pacific Environmental Technologies, Inc.
             Name
                                                        Is the creditor an insider or related party?
                                                        •No
     Creditors email address, if known                  C Yes
                                                        Is anyone else liable on this claim?
      Date debt was incurred                            C No
      7121/2021                                         B Yes Fill out     Schedule H: Codebtors (Official Form 20611)
      Last 4 digits of account number
      0823
      Do multiple creditors have an                     As of the petition filing date, the claim is:
      interest in the same property?                    Check all that apply
      • No                                              C Contingent
                                                        C Unhiquidated
      C   Yes. Specify each creditor,
      including this creditor and its relative          C Disputed
      priority.


                                                                                                                                     $8,228.13    $1 5,000.00
                                                        Describe debtor’s property that is subject to a lien
1TDAutAut9Fiance____
      Creditor’s Name                                   2017 Honda Pilot (financed). Monthly
      Mailstop ME2-074-017                              payments are $647.58. Contract end date is
      6 Atlantis Way                                    June     13,
                                                                       2022.




      Lewiston, ME 04240
      Creditor’s mailing address
                                                        Describe the lien
                                                        Auto Loan
                                                        Is the creditor an insider or related party?
                                                         • No
       Creditor’s email address, 1 known                 C Yes
                                                         Is anyone else liable on this claim?

         Date debt was incurred                          • No
                                                         C   Yes, Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account number
         5819
         Do multiple creditors have an                   As of the petition filing date, the claim is:
         interest in the same property?                  Check all that apply

         • No                                            C    Contingent
                                                         C Unliquidated
         C Yes. Specify each creditor,
         including this creditor and its relative        C Disputed
         priority



        U.S. Small Business                                                                                                         $150,000.00          $0.00
                                                         Describe debtor’s property that is subject to a lien
      I Admininstration_____
         Creditor’s Name                                 Blanket lien
      Office of General Counsel
      312 North Spring Street,
      5th Floor
      jgles,A 90012
         Creditor’s mailing address
                                                         Describe the lien
                                                          SBA Loan
                                                          Is the creditor an insider or related party?
                                                          • No
         Creditor’s email address, if known               C Yes
                                                          Is anyone else liable on this claim?

          Date debt was incurred                          • No

          07/17/2020                                      C   Yes Fill Out Schedule H: Codebtors (Official Form 206H)
          Last 4 digits of account number
          8007
          Do multiple creditors have an                   As of the petition filing date, the claim is:
          interest in the same property?                  Check alt that apply




                                                                                                                                                          page 3 of 4
                                           Additional Page of Schedule D: Creditors            Who Have Claims Secured by Property
 Official Form 2O6D
                                                                                                                                                    Best Case Bankruptcy
                                                             e.com
 Software Copynight (C) 1996-2021 Best Case, LLC www.bestcas
                                                    -
             _______________________________________________________________________________________




              Case 2:21-bk-16058-DS                            Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                       Desc
                                                               Main Document    Page 23 of 81
   Debtor      Pacific Environmental Technologies, Inc.                                           Case   number   (if known)
               Name


          • No                                              Contingent
             Yes. Specify each creditor,                    Unhiquidated
         including this creditor and its relative           Disputed
         priority.



   3    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.             $317,642.55

   -.        List_Others_to_Be_Notified_for_a_Debt_Already_Listed_in_Part_I
  List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
  assignees of claims listed above, and attorneys for secured creditors.

  If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
          Name and address                                                                                      On which line in Part I did       Last 4 digits of
                                                                                                                you enter the related creditor?   account number for
                                                                                                                                                  this entity
          Celtic Bank Corporation
          Bluevine Capital mc, its Servicer                                                                Line_.?±
          401 Warren Street, Suite 300
          Redwood City, CA 94063

          U.S. Small Business Administration
          El Paso Loan Service Center                                                                     Line    2.7
          10737 Gateway West, Ste. 300
          El Paso, TX 79935




Official Form 206D                   Additional Page   of   Schedule D: Creditors Who Have Claims Secured by            Property                           page   4 of 4
Software Copyright (c) 1996-2021 Best Case, LLC wwwbestcasecom
                                              -
                                                                                                                                                     Best Case Bankruptcy
                                                                                                                            _________
                                                                                                          ___________
                                                              _________—
                                            ___________




               Case 2:21-bk-16058-DS                                  Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                         Desc
                                                                      Main Document    Page 24 of 81
 Fill in this information to identify the case:
 Debtor name                Pacific Environmental Technologies, Inc.

 United States Bankruptcy Court for the:                    CENTRAL DISTRICT OF CALIFORNIA

 Case    number       (if   known)
                                                                                                                                                      Check if this is an
                                                                                                                                                      amended filing


Official Form 206E1F
Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                        12/15
Be as complete and accurate as possible. Use Part I for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets Real and     -




Personal Property (Official Form 206A1B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts I and
2 in the boxes on the left. If more space is needed for Part I or Part 2, fill out and attach the Additional Page of that Part included in this form.

               List All Creditors with PRIORITY Unsecured Claims

     1. Do any creditors have priority unsecured claims? (See 11 U.S.C.                       §   507).

         D   No Go to Part 2

          • Yes. Go to line 2.

      2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
         with priority unsecured claims, till out and attach the Additional Page of Part 1.
                                                                                                                                        Total claim           Priority amount

                                                                            As of the petition tiling date, the claim is                      $1,071.63          $1,071.63
f Priority creditor’s name and mailing address                              Check all that apply.
           Braullo Corro
           640 Emerald Avenue                                               D    Contingent
           El Cajon, CA 92020                                                    Unliquidated
                                                                                 Disputed

           Date or dates debt was incurred                                  Basis for the claim:
           0711912021 -7/28/2021                                            estimated pre-petition gross wages

           Last 4 digits of account number           n/a                    Is the claim subject to offset?

           Specify Code subsection of PRIORITY                              I    No
           unsecured claim: 11 U.S.C. § 507(a) (4J
                                                                            D    Yes


           Priority creditor’s name and mailing address                     As of the petition filing date, the claim is:                        $125.94         $125.94
           California Department of Tax and                                 Check all that apply.
           Fee Administration                                               • Contingent
           P 0 Box 942879                                                   • Unliquidated
           Sacramento, CA 94279                                             D    Disputed

           Date or dates debt was incurred                                  Basis for the claim.
           2021                                                             estimated sales tax for the 2nd quarter of 2021

           Last 4 digits of account number 1675                             Is the claim subject to offset?

           Specify Code subsection of PRIORITY                              • No
           unsecured claim: 11 U S.C § 507(a) ()
                                                                            EJ   Yes




Official Form 206E/F                                                 Schedule E/F: Creditors Who Have Unsecured Claims                                               page    of24

                            1996-2021   Best Case. LLC rnww bestcase corn                                                   24271                              Best Case Bankruptcy
Software Copyright   (C)                              -
             Case 2:21-bk-16058-DS                         Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                             Desc
                                                           Main Document    Page 25 of 81
Debtor      Pacific Environmental Technologjes, Inc.                                                       Case number   (if   known)
            Name

 j Priority creditor’s name and mailing address                   As of the petition filing date, the claim is:                            $555.27      $555.27
                                                                  Check all that apply.
         Christopher H. Pittman
         2138 Russell Drive                                       D    Contingent
         Corona, CA 92882                                         D    Unliquidated
                                                                  D    Disputed

         Date or dates debt was incurred                          Basis for the claim
         07/19/2021 -7/28/2021                                    estimated pre-petition gross wages

                                            n/a                   Is the claim subject to offset?
         Last 4 digits of account number
         Specify Code subsection of PRIORITY                      •No
         unsecured claim: 11 U.S.C. § 507(a) ()                   D    Yes


         Priority creditor’s name and mailing address             As of the petition tiling date, the claim is:                         $27,565.06      $27,565.06      —




                                                                  Check all that apply
         Employee Development
         Department                                               • Contingent
         Bankruptcy Group MIC 92E                                 • Unliquidated
         P0 Box 826880                                                 Disputed
         Sacramento, CA 94280-0001
         Date or dates debt was incurred                          Basis for the claim:
                                                                  estimated unpaid payroll tax for the 4th quarter
         2020    -   2021                                         of 2020 2nd quarter of 2021
                                                                              -




                                            9566                  Is the claim subject to offset?
         Last 4 digits of account number
         Specify Code subsection of PRIORITY                      •No
         unsecured claim: 11 U S.C. § 507(a) ()                   D    Yes


         Priority creditor’s name and mailing address             As of the petition tiling date, the claim is:                           $4,000.00     $0.00
                                                                  Check all that apply.
         Franchise Tax Board
         Bankruptcy Section, MS: A-340                            • Contingent
         PC Box 2952                                              • Unliquidated
         Sacramento, CA 95812-2952                                     Disputed


         Date or dates debt was incurred                          Basis for the claim:
          n/a                                                     estimated unpaid taxes

                                            1675                  Is the claim subject to offset?
          Last 4 digits of account number
         Specify Code subsectior of PRIORITY                       •No
         unsecured claim: 11 U S.C. § 507(a) ()                   LJ   Yes


          Priority creditor’s name and mailing address            As of the petition tiling date, the claim is                          $210,758.21     $0.00
                                                                  Check all that apply,
          Internal Revenue Service
          PC Box 7346                                              • Contingent
          Philadelphia, PA 19101-7346                              I   Unliquidated
                                                                       Disputed


          Date or dates debt was incurred                          Basis for the claim:
                                                                  estimated unpaid taxes 3rd and 4th of 2020 and
          3rd Q of 2020       -   2nd Q of 2021                   1st and 2nd of 2021

                                            1675                   Is the claim subject to offset?
          Last 4 digits of account number
          Specify Code subsection of PRIORITY                      • No
          unsecured claim: 11 U.S.C. § 507(a) ()                       Yes




                                                                                                                                                            Page 2of24
Official Form 206 ElF                                      Schedule ElF: Creditors Who Have Unsecured Claims
                                                                                                                                                       Best Case Bankruptcy
Software Copyright Id 1996-2021 Best Case, LLC www.bestcase com
                                             -
             Case 2:21-bk-16058-DS                           Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                           Desc
                                                             Main Document    Page 26 of 81
Debtor       Pacific Environmental Technologies, Inc.                                                        Case number   (if   known)
             Name

          Priority creditors name and mailing address               As of the petition filing date, the claim is:                         $3,076.80     $3,076.80
_]
          Jon Gow                                                   Check all that apply.
          300 Live Oak Street, lB                                   D   contingent
          San Gabriel, CA 91776                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                           Basis for the claim:
          07119/2021 -7/28/2021                                     estimated pre-petition gross wages;_insider

          Last 4 digits of account number   n/a                     Is the claim subject to offset?

          Specify Code subsection of PRIORITY                       I   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                    C   Yes


2.8       Priority creditor’s name and mailing address              As of the petition filing date, the claim is:                         $1,688.58     $1,688.58
          Karl Fessenmeyer                                          Check allthat apply.
          2026 San Diego Drive                                      C   Contingent
          Corona, CA 92882                                          C   unhiquidated
                                                                    C   Disputed

          Date or dates debt was incurred                           Basis for the claim:
          07/19/2021 -7/28/2021                                     estimated pre-petition gross wages

          Last 4 digits of account number   n/a                     Is the claim subject to offset’?

          Specify Code subsection of PRIORITY                       U   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                    C   Yes


          Priority creditor’s name and mailing address              As of the petition filing date, the claim is:                         $1,957.05     $1,957.05
          Ricardo Diaz                                              Check all that apply.
          359 West 9th Street                                       C Contingent
          Perris, CA 92570                                          C   Unliquidated
                                                                    C   Disputed

          Date or dates debt was incurred                           Basis for the claim:
          07/19/2021 -7/28)2021                                     estimated pre-petition gross wages

                                            n/a                     Is the claim sublect to offset’?
          Last 4 digits of account number
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a)
                                                                        Yes


          Priority creditor’s name and mailing address              As of the petition filing date, the claim is:                                       $1,170.03
          Sergio Gutierrez                                          Check all that apply
          1453 North Filmore Avenue                                 C   Contingent
          Rialto, CA 92376                                          C   Unliquidated
                                                                    C   Disputed

          Date or dates debt was incurred                           Basis for the claim:
          07/19/2021 -7/28/2021                                     estimated pre-petition gross wages

          Last 4 digits of account number    n/a                    Is the claim subject to Offset’?

          Specify Code subsection of PRIORITY                       1   No
          unsecured claim: 11 U.S.C. § 507(a) U
                                                                    C   Yes




                                                             Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 24
Official Form 206 ElF
                                                                                                                                                       Best Case Bankruptcy
Sottware Copyright Cc) 1996-2021 Best Case, LLC -www.bestcase.com
                                                                                                                           __________




              Case 2:21-bk-16058-DS                                Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                                         Desc
                                                                   Main Document    Page 27 of 81
 Debtor       Pacific Environmental Technologies, Inc.                                                            Case number (if known)
              Name

[Ti1      Priority creditors name and mailing address                    As of the petition filing date, the claim is:                                        $1,634.27     $1,634.27
          Victor Camarillo                                               Check a//that apply.
          1222 West D Street                                             D Contingent
          Ontario, CA 91762                                                  Unliquidated
                                                                         D   Disputed

           Date or dates debt was incurred                               Basis for the claim:
          07/19!2021-7/2812021                                           estimated pre-petition gross wages

           Last 4 dtgits of account number     n/a                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                            BNo
          unsecured claim 11 U.S.C. § 507(a) (4)
                                                                             Yes



l1i List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                         nonpriority unsecured claims, fill
      3. List in alphabeticat order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with
         out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim


ri Accurate Industrial Construction
          Nonpriority creditors name and mailing address                                As of the petition filing date, the claim is: Check all that apply
                                                                                        D   Contingent
                                                                                                                                                                              $14,095.16

          1140 N. Van Home Way                                                          D   Unliquidated
          Anaheim, CA 92806                                                             D   Disputed
          Date(s) debt was incurred 2/8/2021                                            Basis for the claim:    Vendor
          Last 4 digits of account number 0156                                                                                      C   Yes
                                                                                        Is the claim subject to offset?        No


E—1       Nonpriority creditors name and mailing address                                As of the petition filing date, the claim is: Check all that apply.                     $1,982.63
;
          Accurate Measurement System                                                   C Contingent
          Attn: James Leigh                                                             C Unhiquidated
          33159 Camino Capistrano Ste. E                                                C Disputed
          San Juan Capistrano, CA 92675
                                                                                        Basis for the claim:     Vendor
          Date(s) debt was incurred 0135
                                                                                        Is the claim subject to offset?    U   No   C   Yes
          Last 4 digits of account number 2021

                                                                                        As ofthe petition filing date, the ctaim is: Checkaltthat apply                       $19,018.00
L_ Nonpriority creditor’s name and mailing address                                      C Contingent
          Acousticworks Inc.
          P0 Box 460896                                                                 C Unliquidated
          Esconciido, CA 92046                                                          C Disputed
          Date(s) debt was incurred        7/22/2019                                    Basis for the claim:     Vendor
          Last 4 digits of account number       0693                                                                                C   Yes
                                                                                        Is the claim subject to offset9        No


          Nonpriority creditor’s name and mailing address                               As of the petition filing date, the claim is: Checkallthat apply                      $10,186.00
          ADL Painting & Wall Covering                                                  C Contingent
          1 549 Yorba St.                                                               C unliquiciated
          Corona, CA 92882                                                              C Disputed
          Date(s) debt was incurred 4/1 2/2021                                          Basis for the claim:     Vendor
          Last4 digits of account number 063                                                                                        C
                                                                                        Is the claim subject to offset 9       No       Yes


          Nonpriority creditor’s name and mailing address                               As of the petition filing date, the claim is: Check all that apply                      $3,022.94
          Advance Cleanroom Microclean                                                  C   Contingent
          3250 S. Susan St., Ste A                                                      C   Unhiquidated
          Santa Ana, CA 92704                                                           C   Disputed
          Date(s) debt was incurred 7/31/2019                                           Basis for the claim:     Vendor
          Last4 digits of account number 0714                                                                              U        C   Yes
                                                                                        Is the claim subject to offset ‘       No




                                                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 4of 24
Official Form 206 ElF
                                                       w’.bestcase.com                                                                                                     Best Case Bankruptcy
Software Copyright (c) 1 996-2021 Best Case, LLC   -
                                                                  ___________




            Case 2:21-bk-16058-DS                      Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                         Desc
                                                       Main Document    Page 28 of 81
                                                                                                  Case number       (it known)
Debtor      Pacific Environmental Technologies, Inc.
            Name

36 Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is: Checkallthat apply         $12,802.00
         Affordable Hollow Metal                                              Contingent
         10096 6th St. Unit G                                           D     Unhiquidated
         Rancho Cucamonga, CA 91730                                     D     Disputed
         Date(s) debt was incurred 11/2412020                           Basis for the claim:    Vendor
         Last4 digits of account number 0211                                                               I   No   D    Yes
                                                                        Is the claim subject to offset?


         Nonpriority creditors name and mailing address                 As of the petition filing date, the claim is: Checkall that apply        $21,607.00
         Air Cleaning Specialists, Inc.                                 D     Contingent
         11088 Gravois Industrail Court                                 D     Unliquidated
         Saint Louis, MO 63128                                                Dtsputed
         Date(s) debt was incurred 12/10/2020                           Basis for the claim:    Vendor
         Last 4 digits of account number 0216                                                                  No        Yes
                                                                        Is the claim subject to offset?


[J7 Nonpriority creditor’s name and mailing address                     As of the petition filing date, the claim is: Check al/that apply             $802.24
         Air Product Sales, Inc.                                              Contingent
         P0 Box 734188                                                  E     Unliquidated
         Dallas, TX 75373                                               D     Disputed
         Date(s) debt was incurred 3/3112021                            Basts for the claim:    Vendor
         Last 4 digits of account number 0075                                                                  No        Yes
                                                                         Is the claim subject to offset?


  i      Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is: Check al/that apply             $660.44
         Airgas West                                                     D    Contingent
         PC Box 7423                                                          Unliquidated
         Pasadena, CA 91109                                              D    Disputed
         Date(s) debt was incurred   7/1 7/2020                          Basis for the claim:    Vendor
         Last 4 digits of account number   0332                                                            I   No        Yes
                                                                         Is the claim subject to offset?


         Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is: Checkallthat apply           $3,191.56
         Airshower & Pass Thrus Unlimited                                E    Contingent
         PC Box 427                                                           untquiciateii
         Rancho Cucamonga, CA 91729                                      D    Disputed
         Date(s) debt was incurred 6/11/2021                             Basis for the claim:    Vendor
         Last 4 digits of account number 0003                                                                  No   D    Yes
                                                                         Is the claim subject to offset?


         Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is: Checkal/that apply         $55,000.00
         Alliance Management Services                                    D    Contingent
         do Jimmy Allums                                                 ci   Unhiquidated
         42105 Paseo Brillante                                           ci   Disputed
         Temecula, CA 92591
                                                                         Basis for the claim:    Services
         Date(s) debt was incurred 111 5/2021
                                                                         Is the claim subject to offset?   I   No   ci   Yes
         Last 4 digits of account number 0180

         Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is: Check all that apply         $1,596.07
         Allied Electronics                                              ci   Contingent
         7151 Jack Newall Bvd. St. 50                                    ci    Unliquidated
         Fort Worth, TX 76118                                            ci   Disputed
         Date(s) debt was incurred 311 712021                            Basis for the claim:    Vendor
         Last 4 digits of account number 0119                                                              I   No   ci   Yes
                                                                         Is the claim subject to offset?




                                                                                                                                                    Page 5of24
Official Form 206 ElF                                         Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                               Best Case Bankruptcy
Sottware Copyright (cj 1996-2021 Best Case, LLC -v.wwbestcase com
              Case 2:21-bk-16058-DS                    Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                        Desc
                                                       Main Document    Page 29 of 81
Debtor      Pacific Environmental Technologies, Inc.                                             Case number (it known)
            Name

         Nonpriority creditors name and mailing address                As of the petition filing date, the claim is: Checkall that apply          $4,635.00
         American Security Group                                            Contingent
         980 Park Center Dr. #J                                             Unliquidated
         Vista, CA 92081                                                D   Disputed
         Date(s) debt was incurred 10128/2020                           Basis for the claim:   Vendor
         Last 4 digits of account number 0259                                                              U   No       Yes
                                                                        Is the claim subject to offset?

                                                                       As of the petition filing date, the claim is: Check all that apply            $960.00
LJi Nonpriority creditors name and mailing address
                 Sheet Metal                                                Contingent
         American
         1430 N. Daly St.                                               D   Unllquidated
         Anaheim, CA 92806                                              D   Disputed
         Date(s) debt was incurred    12/712020                         Basis for the claim:    Vendor
         Last 4 digits   of account number 0219                                                            U            Yes
                                                                        Is the claim subject to offset?        No

                                                                        As of the petition filing date, the claim is: Check allthat apply      $103,484.50
_j Nonpriority creditor’s name and mailing address
         Arbon Equipment Corporation                                    • Contingent
         do Kohner, Mann & Kailas, S.C.
         Attn: Darrell R. Zall                                          U   Uniiquidated
         4650 N. Port Washington Road                                   • Disputed
         Milwaukee, WI 53212-1 059                                                              Lawsuit for Breach of Contract
                                                                        Basis for the claim:
         Date(s) debt was incurred 71112021
                                                                        Is the claim subject to offset?    U   No       Yes
         Last 4 digits of account number 3917

         Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is: Checkallthat apply             $569.14
         ARC                                                            D   Contingent
         345 Clinton St.                                                    Unliquidated
         Costa Mesa, CA 92626                                           D   Disputed
         Date(s) debt was incurred 5/5/2021                             Basis for the claim:    Vendor
         Last 4 digits of account number 0040                                                              U   No       Yes
                                                                        Is the claim sublect to offset?

                                                                        As of the petition filing date, the claim is: Check all that apply        $1,203.24
J] Nonpriority
      &T
               creditor’s name and mailing address
                                                                        D Contingent
         AT
         P0 Box 5019                                                        Unhiquidated
         Carol Stream, IL 60197                                         D   Disputed
         Date(s) debt was incurred 6/2212021                            Basis for the claim:    Utility supplier
         Last 4 digits of account number 0002                                                              U   No       Yes
                                                                        Is the claim subject to offset?

                                                                        As of the petition filing date, the claim is: Checkallthat apply             $997.83
jj Nonpriority creditor’s name and mailing address
         Atkinson, Andelson, Loyarudd, & Rom                                Contingent
         1 2800 Center Crt. Ste. 300                                        Unliquidated
         Cerritos, CA 90703                                             E   Disputed
         Date(s) debt was incurred 1/1/2021                             Basis for the claim:   jgjei
         Last 4 digits of account number 0184                                                              U   No   D   Yes
                                                                        Is the claim subject to offset?


         Nonpriority creditors name and mailing address                 As of the petition filing date, the claim is: Check all that apply         $3,757.50
         B.M HVAC Fitting Supply                                        D   Contingent
         6215 River Crest Drive                                         D   Unliquidated
         Riverside, CA 92507                                                Disputed
         Date(s) debt was incurred 9/3/2020                             Basis for the claim:     Vendor
         Last 4 digits of account number 0284                                                                  No   D   Yes
                                                                         Is the claim subject to offset?




                                                                                                                                                   Page 6of24
Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                              Best Case Bankruptcy
Sotiware Copyright (c) 1996-2021 Best Case, LLC www,besicase corn
                                         -
              Case 2:21-bk-16058-DS                                Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                       Desc
                                                                   Main Document    Page 30 of 81
 Debtor       Pacific Environmental Technologies, Inc.                                                     Case number (if known)
              Name

          Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is: Check &l that apply         $15,143.25
          Baghouse & Industrial Sheet Metal                                       0   Contingent
          1731 Pomona Dr.                                                         0   Unhiquidated
          Corona, CA 92880                                                        0   Disputed
          Date(s) debt was incurred 0711/2019                                     Basis for the claim:   Vendor
          Last 4 digits of account number 0714                                                                               0
                                                                                  Is the claim Subject to offset?       No       Yes


[T        Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is: Check all that apply        $10,282.68
          Bank Direct Capital Finance                                             C   Contingent
          Two Conway Park                                                         C   Unhiquidatect
          150 N. Field Dr., Ste. 190                                              C   Disputed
          Lake Forest, IL 60045
                                                                                  Basis forthe claim:    finance company
          Date(s) debt was incurred 6/1112021
                                                                                  Is the claim subject to offset?       No   C   Yes
          Last 4 digits of account number n/a

          Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is: Check allthat apply             $844.49
          Bay Insulation Supply of LA                                             C   Contingent
          PC Box 9229                                                             C   Unliquiclated
          Green Bay, WI 54308                                                     0   Disputed
          Date(s) debt was incurred 4/14/2021                                     Basis for the claim:    Vendor
          Last 4 digits of account number 0061
                                                                                  Is the claim subject to offset?       No   C   Yes


_3 23     Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is: Check all that apply.             $11.68
          Best Access Doors                                                       C   Contingent
          427 N. Tatnall St., Ste 76520                                           C   Unliquidated
          Wilmington, DE 19802                                                    0   Disputed
          Date(s) debt was incurred       0185                                    Basis for the claim:    Vendor
          Last 4 digits of account number             2020                                                                   C   Yes
                                                                                  Is the claim subject to offset?       No


[j Nonpriority creditor’s name and mailing address                                As of the petition filing date, the claim is: Check all that apply          $7,500.00
          Bowermaster & Associates                                                C   Contingent
          P0 Box 6062                                                             C   Unhiquidated
          Cypress, CA 90630                                                       C   Disputed
          Date(s) debt was incurred 5/6/2021                                      Basis for the claim:    Insurance provider
          Last 4 digits of account number 0059                                                                               C   Yes
                                                                                  Is the claim subject to offset?       No


          Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is: Check all that apply          $2,652.00
          Brecks Transport                                                        C   Contingent
          12117 Hadley St. #101                                                   C   Unhiquidated
          Whittier, CA 90601                                                      0   Disputed
          Date(s) debt was incurred 11/1 0/2020                                   Basis for the claim:    Vendor
          Last 4 digits of account number 0239                                                                      • No     C
                                                                                  Is the claim subject to offset?                Yes


          Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is: Check allthat apply           $6,385.00
          Cambero Metal Works Inc                                                 C   Contingent
          Attn: Angel Cambero                                                         unliquidated
          210 Agostin Rd.                                                         o Disputed
          San Gabriel, CA 91776
                                                                                  Basis for the claim:    Vendor
          Date(s) debt was incurred 4/21/2021
                                                                                  Is the claim subject to offset?   U   No   0   Yes
          Last 4 digits of account number 0054




                                                                   Schedule ElF: Creditors Who Have Unsecured Claims                                          Page 7of24
Official Form 206 ElF
                                                      wwwbesicase corn                                                                                   Best Case Bankruptcy
Software Copyright jc) 1996-2021 Best Case, LLC   -
             Case 2:21-bk-16058-DS                                Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                      Desc
                                                                  Main Document    Page 31 of 81
Debtor      Pacific_Environmental Technologies, Inc.                                                     Case number         (yknown)

            Name

         Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is: Check al/that apply          $6,000.00
         Capitol Door Service                                                        Contingent
         8733 Monroe Court                                                      D    Unliquidated
         Rancho Cucamonga, CA 91730                                             D Disputed
         Date(s) debt was incurred 8/20/2018                                    Basis for the claim:    Vendor
         Last 4 digits of account number 1034                                                                      U   No    D   Yes
                                                                                Is the claim subject to offset?


         Nonpriority creditors name and mailing address                         As of the petition filing date, the claim is: Check all that apply         $4.500.00
         CDM                                                                         Contingent
         30 Technology Parkway South Ste 100                                         Unhiquidated
         Norcross, GA 30092                                                     0    Disputed
         Date(s) debt was incurred 2/1 7/2021                                   Basis for the claim:    Vendor
         Last 4 digits of account number 0147                                                                      U   No    0   Yes
                                                                                Is the claim subject to offset?


               creditors name and mailing address                               As of the petition filing date, the claim is: Check al/that apply          $5,320.00
L1 NonpriorityBlower                                                            0    Contingent
         Central
         211 S. Seventh Ave                                                     0    Unliquidated
         La Puente, CA 91746                                                    0    Disputed
         Date(s) debt was incurred 12/29/2020                                   Basis for the claim:    Vendor
         Last 4 digits of account number 0157                                                                      U   No    0   Yes
                                                                                Is the claim subject to offset?

                                                                                As of the petition filing date, the claim is: Check all/hat apply             $501.70
         Nonpriority creditor’s name and mailing address
         City of Corona                                                          0   Contingent
         Dept of Water & Power                                                   0   Unhiquidated
         PC Box 6040                                                             0   Disputed
         Artesia, CA 90702-6040                                                                         Utility Provider
                                                                                 Basis for the claim:
         Date(s) debt was incurred 6/1/2021
                                                                                 Is the claim subject to offset? U No        0   Yes
         Last 4 digits of account number 1233

                                                                                 As of the petition filing date, the claim is: Checkallthat apply             $800.00
         Nonpriority creditor’s name and mailing address
         Clark Roofing Company                                                   0   Contingent
         525-A New Jersey St.,                                                   0   Uriliquidated
         Redlands, CA 92373                                                      0   Disputed
         Date(s) debt was incurred 9/28/2020                                     Basis for the claim:   Vendor
         Last 4 digits of account number 0259                                    Is the claim subject to offset?       No    0   Yes


               creditor’s name and mailing address                               As of the petition filing date, the claim is: Check all that apply       $18,851.94
_J Nonpriority
          One Cleanrooms                                                         0   Contingent
         Class
         29722 Avenida De Las Bartderas                                          0   Unhiquidated
         Rancho Santa Margarita, CA 92688                                        0    Disputed
         Date(s) debt was incurred 2/23/2021                                     Basis for the claim:    Vendor
         Last 4 digits of account number 0131                                    Is the claim subject to offset        No    0   Yes


                                                                                 As of the petition filing date, the claim is: Checka/Ithat apply         $11,445.94
[j        Nonpriority creditor’s name and mailing address
          Collins Thermal Engineering                                            0    Contingent
          160 West Foothill Parkway                                              o unhiquidated
          Ste. 105-38                                                            0    Disputed
          Corona, CA 92882                                                                               Vendor
                                                                                 Basis for the claim:
          Date(s) debt was incurred 5/21/2021
                                                                                 Is the claim subject to offset?        No   0    Yes
          Last 4 digits of account number 0024




                                                                                                                                                            Page 8of24
Official Form 206 E/F                                             Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                                       Best Case Bankruptcy
Software Copyrghi (c) 1996-2021 Best Case, LLC   -   aww.bestcase corn
             Case 2:21-bk-16058-DS                        Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                      Desc
                                                          Main Document    Page 32 of 81
                                                                                                 Case number (it known)
Debtor      Pacific Environmental Technologies, Inc.
            Name

         Nonpriority creditors name and mailing address                 As of the petition filing date, the claim is: Check all that apply       $10,950.00
         Commercial & Industrial Roofing Co.                            C    Contingent
         9239 Olive Drive                                               C    Unhiquidated
         Spring Valley, CA 91977                                        C    Disputed
         Date(s) debt was incurred 09/26)2019 09/30/2019
                                                     -
                                                                        Basis for the claim: work performed for project: 16530 Via Esprillo, San
         Last 4 digits of account number 8611                           Diego, CA.
                                                                        Is the claim subject to offset’        No    C   Yes


                creditor’s name and mailing address                     As of the petition filing date, the claim is: Check all that apply             $35.00
[JJ NonpriorityPolice   Dept.
         Corona                                                         C Contingent
         Attn: Alarm Coordinator                                        C    Unliquidated
         730 Public Safety Way                                          C    Disputed
         Corona, CA 92880                                                                       Alarm service
                                                                        Basis for the claim:
         Date(s) debt was incurred 7/1/2021
                                                                        Is the claim subject to offset?    I   No    C   Yes
         Last 4 digits of account number n/a

                                                                        As of the petition filing date, the claim is: Check all that apply         $1,020.66
         Nonpriority creditor’s name and mailing address
         Creative Safety Supply                                         C    Contingent
         8030 SW Nimbus Ave                                             C    Unhiquiriated
         Beaverton, OR 97008                                            C    Disputed
         Date(s) debt was incurred 1/28/2021                            Basis for the claim:    Vendor
         Last 4 digits of account number 0137                           Is the claim subject to offset?    U   No    C   Yes


                creditor’s name and mailing address                     As of the petition filing date, the claim is: Check all that apply      $150,000.00
Ef1 Nonpriority
            River Bank                                                   I
         Cross                                                               Contingent
         885 Teaneck Rd.                                                 C   Unliquidated
         Teaneck, NJ 07666                                               C   Disputed
         Date(s) debt was incurred     02122/2021                                                Paycheck Protection Program Loan
                                                                         Basis for the claim:
          Last 4 digits   of account number 8504
                                                                         Is the claim subject to offset?   I   No    C   Yes


                creditor’s name and mailing address                      As of the petition filing date, the claim is: Check all that apply             $40.00
  J Nonpriority
          Munns Company                                                  C   Contingent
          Dick
          11133 Winners Circle F                                         C   unliquldated
          Los Alamitos, CA 90720                                         C   Disputed
          Date(s) debt was incurred 10114/2020                           Basis for the claim:    Vendor
          Last 4 digits of account number 0243                                                                 No    C   Yes
                                                                         Is the claim subject to offset?

                                                                         As of the petition filing date, the claim is: Check all that apply        $4,424.65
          Nonpriority creditor’s name and mailing address
          Dix Metals, Inc.                                               C   Contingent
          14801 Able Lane                                                C    Unhiquidated
          Huntington Beach, CA 92647                                     C    Disputed
          Date(s) debt was incurred 6/18/2021                            Basis for the claim:    Vendor
          Last 4 digits of account number n/a                                                                  No    C   Yes
                                                                         Is the claim subject to offset?

                                                     address             As of the petition filing date, the claim is: Check all that apply           $220.00
9_j Nonpriority creditor’s name and mailing                              C    Contingent
          Drain Patrol
          9060 Activity Rd.                                              C    Unliquidated
          San Diego, CA 92126                                            C    Disputed
          Date(s) debt was incurred    10/24/2018                        Basis for the claim:    Vendor
          Last 4 digits   of account number 0964                                                                No   C    Yes
                                                                         Is the claim subject to offset?




                                                                                                                                                    Page 9of24
Official Form 206 E/F                                     Schedule ElF: Creditors Who Have Unsecured Claims
                                                                                                                                               Best Case Bankruptcy
 Software Copyright (ci 1996-2021 Best Case, LLC wwbestcasecom
                                            -
               Case 2:21-bk-16058-DS                               Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                       Desc
                                                                   Main Document    Page 33 of 81
  Debtor        Pacific Environmental Technologies, Inc.                                                     Case number (t known)
               Name

           Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is: Check all that apply          $2262.80
           DryMaxxair Solutions, LLC                                                    Contingent
           14402 Haynes St.                                                             Unliquidated
           Van Nuys, CA 91401                                                      L1   Disputed
           Date(s) debt was incurred 1211/2020                                     Basis for the claim:    Vendor
           Last 4 digits of account number 0210
                                                                                   Is the claim subject to offset?       No       Yes

[F] Nonpriority creditors name and mailing address                                 As of the petition filing date, the claim is: Check allthat apply           $3,156.66
           ELLAB Inc.                                                                   Contingent
           303 E. 17th Ave., Ste. 10                                                    Unliquidated
            CA 90203                                                                    Disputed
           Date(s) debt was incurred 41812021                                      Basis for the claim:    Vendor
           Last 4 digits of account number 0037
                                                                                   Is the claim subject to offset?       No       Yes

           Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is: Check all that apply        $16,091.00
           EMJAC Industries, Inc.                                                       Contingent
           1075 Hialeah Dr.                                                        D    Unliquidated
           Hialeah, FL 33010                                                            Disputed
           Date(s) debt was incurred 1 2/9/2020                                    Basis for the claim:    Vendor
           Last 4 digits of account number              0187
                                                                                   Is the claim subject to offset?       No       Yes


[_J Nonpriority creditor’s name and mailing address                                As of the petition filing date, the claim is: Checkallthat apply.         $15,998.00
           Enterprise 135, LLC                                                     D    Contingent
           do Williams & Associates                                                     Unliquidated
           32 Executive Park, Suite 100                                                 Disputed
           Irvine, CA 92614
                                                                                   Basis for the claim:    delinquent rent
           Date(s) debt was incurred       —




                                                                                   Is the claim subject to offset?       No       Yes
           Last 4 digits of account number             —




           Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is: Checkall that apply              $435.29
           Express Fasteners, Inc.                                                      Contingent
           10094-B 6th St.                                                              Unliquidated
           Rancho Cucamonga, CA 91730                                                   Disputed
           Date(s) debt was incurred 12/14/2020                                   Basis for the claim:    Vendor
           Last 4 digits of account number 0182
                                                                                  Is the claim subject to offset 7       No   D   Yes

           Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is: Check alt that apply         $59,357.67
           FCP, Inc.                                                                    Contingent
           PC Box 1555                                                            D     Unliquidated
           Wildomar, CA 92595                                                     D     Disputed
           Date(s) debt was incurred    6/26/2019                                 Basis for the claim:    Vendor
           Last 4 digits   of account number 0749
                                                                                  Is the claim subject to offset 7       No   0   Yes

_3’1       Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is: Check allthaf apply,               $60.68
           Frame-Tec, LLC                                                         0     Contingent
           10132 Mammoth Ave                                                      0     Unliquidated
           Baton Rouge, LA 70814                                                  0     Disputed
           Date(s) debt was incurred 3/1 6/2021                                   Basis for the claim:    Vendor
           Last 4 digits of account number 0090
                                                                                  Is the claim subject to offset?    I   No   0   Yes




Official Form 206 ElF                                              Schedule ElF: Creditors Who Have Unsecured Claims                                          Page 10 of 24
Sottware Copyright (C) 1 996-2021 Best Case, LLC   -   w besicase corn                                                                                   Best Case eankruptcy
            Case 2:21-bk-16058-DS                         Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                       Desc
                                                          Main Document    Page 34 of 81
                                                                                                  Case number (1 known)
Debtor      Pacific Environmental Technologies, Inc.
            Name
Fjj_ Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is: Checks/I that apply.        $50,000.00
         FSMC                                                           C Contingent
         750 S. Lincoln Avenue, Unit 402                                C    Unliquidated
         Corona, CA 92882                                               C    Disputed
         Date(s) debt was incurred 2021                                 Basisfortheclaim:        Loan; FSMC is partially owned by Debtor’s principal
         Last 4 digits of account number ri/a                                                                  No   C   Yes
                                                                        Is the claim subject to offset?


         Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is: Checks/I that apply.          $1,143.30
         Full Throttle Lift                                             C    Contingent
         1808 N. National St.                                           C    Unliquidated
         Anaheim, CA 92801                                              C    Disputed
         Date(s) debt was incurred    I 011 5/2020                      Basis for the claim:    Vendor
         Last 4 digits of account number     0242                                                              No   C   Yes
                                                                         Is the claim subject to offset?


_3.50    Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is: Checks//that apply                  $9.59
         General Logistics System US                                     C Contingent
         P0 Box 1907                                                     C Unliquidated
         American Canyon, CA 94503                                       C Disputed
         Date(s) debt was incurred 4130/2021                             Basis for the claim:    Vendor
         Last 4 digits of account number 0060                                                                  No   C   Yes
                                                                         Is the claim subject to offset?


[511 Nonpriority creditor’s name and mailing address                     As of the petition filing date, the claim is: Check al/that apply          $8,555.94
         Generator Services Co.                                          C   Contingent
         PT Rental Eq. Supplier                                          C   Unliquidated
         10255 Philladelphia Court                                       C   Disputed
         Rancho Cucamonga, CA 91730
                                                                         Basis for the claim:    Vendor
.•       Date(s) debt was incurred 1114/2021
                                                                         Is the claim subject to offset?   B   No   C   Yes
         Last 4 digits of account number 0151

p.52     Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is: Checkall that apply         $13,040.52
         George T. Hall Company                                          C   Contingent
         1605 Gene Autry Way                                             C   Unliquidated
         Anaheim, CA 92805                                               C   Disputed
         Date(s) debt was incurred 3/5/2021                              Basis for the claim:    Vendor
         Last 4 digits of account number 0101                                                                  No   C   Yes
                                                                         Is the claim sublect to offset?

                                                                         As of the petition filing date, the claim is: Check al/that apply             $897.42
         Nonpriority creditor’s name and mailing address
         Global Industrial                                               C   Contingent
         2505 Mill Center Parkway Ste. 100                               C   Unliquidated
         Buford, GA 30518                                                C   Disputed
         Date(s) debt was incurred 1/13/2021                             Basis for the claim:    Vendor
         Last 4 digits of account number 0152                                                              B   No   C   Yes
                                                                         Is the claim subject to offset?


         Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is: Check all that apply.         $1,236.78
         Gokeyless.Com                                                   C   contingent
         955 Mound Rd.                                                   C   Unliquidated
         Miamisburg, OH 45342                                            C   Disputed
         Date(s) debt was incurred 2/3/2021                              Basis for the claim:    Vendor
         Last 4digits of account number 0161                                                               I   No   C   Yes
                                                                         Is the claim subject to offset?




                                                                                                                                                     Page 11 of 24
Official Form 206 6/F                                     Schedule ElF: Creditors Who Have Unsecured Claims
                                                                                                                                                Best Case Bankruptcy
Software Copyright (c) 19962o21 Best Case, LLC aww.bestcasecom
                                            -
                                                                            _____
                                                                    _____




              Case 2:21-bk-16058-DS                     Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                         Desc
                                                        Main Document    Page 35 of 81
                                                                                                  Case number       (if known)
Debtor       Pacific Environmental Technologies, Inc.
             Name
                                                                        As of the petition filing date, the claim is: Checkall that apply.            $344.95
         Nonpriority creditor’s name and mailing address
         Grainger Inc.                                                  D contingent
         Dept. 824063903                                                D    Unliquidated
         Palatine, IL 60038                                                  Disputed
          Date(s) debt was incurred    71112021                         Basis for the claim:     Vendor
          Last 4 digits   of account number 4159                        Is the claim subject to offset?       No        Yes


                                                                        As otthe petition filing date, the claim is: Checkal/that apply          $43,000.00
                                      and mailing address
[j Nonpriority creditor’s name                                           C Contingent
          Greenworx
          7035 Snowburst Court                                           C Unliquictatect
          Corona, CA 92880                                               C Disputed
          Date(s) debt was incurred 2020                                 Basis for the claim:     loan
          Last 4 digits of account number   n/a                          Is the claim subject to offset?      No    C    Yes


                                                                         As of the petition filing date, the claim is: Check allthaf
                                                                                                                                     apply.        $3,304.11
                creditor’s name and mailing address
Lzi Nonpriority
          McKee Construction                                             C   Contingent
          Greg
          Attn: Greg Mckee                                               C Unliquidated
          6238 Caliente Rd. Space #4                                     C   Disputed
          Hesperia, CA 92344                                             Basis for the claim:     Subcontractor
          Date(s) debt was incurred 4/1 312021
                                                                         Is the claim sublect to offset?      No    C    Yes
          Last 4 digits of account number 0106

                                                                         As of the petition filing date, the claim is: Check allthat apply.
                                                                                                                                                      $842.87
                         rs name and mailing address
_J Nonpriorityan,credito
                    Inc.                                                 C Contingent
          Haldem
          2937 Tanager Ave                                               C Unliquidated
          Los Angeles, CA 90040                                          C Disputed
          Date(s) debt was incurred 3/8/2021                             Basis for the claim:     Vendor
          Last 4 digits of account number 3271                            Is the claim subject to offset?     No    C    Yes


                                                                          As of the petition filing date, the claim is: Checkallthat apply
                                                                                                                                                      $216.43
           Nonpriority creditor’s name and mailing address
           Harrington Industiral Plastics                                 C contingent
           1448 Yorba Ave                                                 C Unliquidated
           Chino, CA 91710                                                C Disputed
           Date(s) debt was incurred 3/25/2021                            Basis for the claim:     Vendor
           Last 4 digits of account number 0407                           Is the claim subject to offset?      No    C    Yes


                                                                          As of the petition filing date, the claim is: Check allthat apply.
                                                                                                                                                       $100.00
                               r’s name and mailing address
  3.60   ] Noripriority creditoMed   Group                                C contingent
           Health Pointe
           16702 Valley View Ave                                          C Llnhiquidated
           La Mirada, CA 90638                                            C Disputed
           Date(s) debt was incurred 4/22/2021                            Basis for the claim:     pre-ernpjoyment testing
           Last 4 digits of account number 1774                           Is the claim subject to offset?      No    C Yes

                                                                          As of the petition filing date, the claim is: Check allthat
                                                                                                                                      apply         $6,500.00
           Nonpriority creditor’s name and mailing address
           Henderson Engineers                                            C Contingent
           do Gaba Guerrini Law                                            C   lJnhiquidateci
           8583 Irvine Center Drive, Suite 500                             C   Disputed
           Irvine, CA 92618-4298                                           Basis for the claim:    services rendered for Tarsal Pharmaceuticals
           Date(s) debt was incurred 03/812019                             project.
           Last4 digits of account number 5714                              Is the claim subject to offset?    No     C   Yes




                                                                                                                                                      Page 12 of 24
                                                                Schedule ElF: Creditors Who Have Unsecured Claims
 Official Form 206 E/F                                                                                                                          Best Case Bankruptcy
                                                             e.com
 Software Copyright Ic) 1996-2021 Best Case, LLC www.bestcas
                                            -
                                                                     __________




             Case 2:21-bk-16058-DS                          Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                       Desc
                                                            Main Document    Page 36 of 81
Debtor      Pacific Environmental Technologies, Inc.                                                Case nqmber (if known)
            Name

                                                                          As of the petition filing date, the claim is: Check al/that apply.             $666.50
[ Nonpriority creditor’s name and mailing address                         C
         Hoskins Equipment LLC                                                 Contingent
         1000 Leslie St                                                   C    Unhiquidated
         La Habra, CA 90631                                               C    Disputed
         Date(s) debt was incurred     4/12/2021                          Basis for the claim:    Vendor
         Last 4 digits of account number      6651                                                           U   No   C   Yes
                                                                          Is the claim subject to offset?


         Nonpriority creditors name and mailing address                   As of the petition filing date, the claim is: Check allthat apply          $14,437.15
L3.63j
         HRH Construction                                                 C    Contingent
         1215 S. State College Rd.                                        C    Unliquidated
         Fullerton, CA 92831                                              C    Disputed
         Date(s) debt was incurred 11/6/2018                              Basis for the claim:    Subcontractor
         Last 4 digits of account number 0951                                                                U   No   C   Yes
                                                                          Is the claim subject to offset?


         Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim is: Check allthal apply           $3,123.77
         In land Lighting Supplies                                         C   Contingent
         3393 Duraheart St.                                                C   Unliquidated
         Riverside, CA 92507                                               C   Disputed
         Date(s) debt was incurred 5/22/2021                              Basis for the claim:    Vendor
         Last 4 digits of account number 0053                                                                U   No   C   Yes
                                                                           Is the claim subject to offset?


         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is: Checkallthat apply          $11,509.40
         International Port Mgmt Enterprise
         do Stone Saunders & Associates                                    C   Contingent
         Attn: Jerry Williams                                              C   Unliquidated
         1391 W. 5th Ave., Ste 226                                         C   Disputed
         Columbus, OH 43212
                                                                           Basis for the claim:    Vendor
         Date(s) debt was incurred 1113012020
                                                                           Is the claim subject to offset?       No   C   Yes
         Last 4 digits of account number 3484

_3.66    Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is: Checkallthat apply.       $356,637.00
         Intuit Financing inc.                                             • Contingent
         2700 Coast Avenue                                                 C   Unliquidated
         Mountain View, CA 94043                                           C   Disputed
         Date(s) debt was incurred 05/08/2020                                                      Paycheck Protection Program Loan
                                                                           Basis forthe claim:
         Last 4 digits of account number 7210
                                                                           Is the claim subject to offset?   U   No   C   Yes


7j Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is: Check all that apply.           $703.32
         J.L. Wingert Company                                              C   Contingent
         11800 Monarch St.                                                 C   unliquidatect
         Garden Grove, CA 92841                                            C   Disputed
         Date(s) debt was incurred I 111 3/2020                            Basis for the claim:    Vendor
         Last 4 digits of account number 0213                                                                U   No   C   Yes
                                                                           Is the claim subject to offset?

                                                                           As of the petition filing date, the claim is: Check all that apply          $1,262.00
[] Nonpriority creditor’s name and mailing address                         C Contingent
         JLMC Inc.
         1944 Bon View                                                     C   Unliquidated
         Ontario, CA 91761                                                 C   Disputed
         Date(s) debt was incurred    6/7/2021                             Basis for the claim:    Vendor
         Last 4 digits   of account number 0037                                                                  No   C   Yes
                                                                           Is the claim subject to offset?




                                                            Schedule ElF: Creditors Who Have Unsecured Claims                                          Page 13 of 24
Official Form 206 ElF
                                                                                                                                                  Best case Bankruptcy
Software copyright (c) 1996-2021 Best case, LLC -w.bestcaso corn
            Case 2:21-bk-16058-DS                           Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                        Desc
                                                            Main Document    Page 37 of 81
                                                                                                    Case number (t known)
Debtor      Pacific Environmental Technologies, Inc.
            Name
                                                                           As of the petition filing date, the claim is: Check all that apply         $1,410.00
[i1      Nonpriority creditors name and mailing address
         JM Test                                                                Contingenl
         7323 Tom Drive                                                         Unhiquictated
         Baton Rouge, LA 70806                                             D    Disputed
         Date(s) debt was incurred 319/2021                                Basis for the claim:    Vendor
         Last 4 digits of account number 0127                                                                  No     D   Yes
                                                                           Is the claim subject to offset?

                                                                           As of the petition filing date, the claim is: Check all that apply          $2,140.00
         Nonpriority creditor’s name and mailing address
         Joor Welding & Metal Service                                           Contingent
         226 N. Sherman Ave. Unit C                                             Unhiquidated
         Corona, CA 92882                                                  D    Disputed
         Date(s) debt was incurred 1/6/2021                                Basis for the claim:    Vendor
         Last 4 digits of account number 0189                              Is the claim subject to offset?      No    C Yes
                                                                           As of the petition filing date, the claim is: Checkall that apply         $19,200.00
         Nonpriority creditors name and mailing address
         Kerco, Inc.                                                       C Contingent
         14824 Marquardt Ave                                               C    Unhiquidated
         Santa Fe Springs, CA 90670                                        C    Disputed
         Date(s) debt was incurred 1116/2021                               Basis for the claim:    Subcontractor
         Last 4 digits of account number 0149                              Is the claim subject to offset2      No    C   Yes


                                                                           As of the petition filing date, the claim is: Check a//that apply.          $2,129.00
         Nonpriority creditor’s name and mailing address
         KSR Associates, LLC                                                C   Conlingent
         Attn: Desiree Pena                                                 C   Unhiquidated
         12223 Highland Ave. Ste. 106-530                                   C   Disputed
         Rancho Cucamonga, CA 91739                                                                 Vendor
                                                                            Basis for the claim:
         Date(s) debt was incurred 3/1120/21
                                                                            Is the claim subject to offset?     No    C   Yes
         Last 4 digits of account number 0118

                                                                            As of the petition filing date, the claim is: Check all that apply      $115,466.84
         Nonpriority creditor’s name and mailing address
_373
         Lawrence W. Rosine Corp                                            C   Contingent
         4601 LittleJohn St.                                                C   Unliquidated
         Baldwin Park, CA 91706                                             C   Disputed
         Date(s) debt was incurred 1 2130/2020                              Basis for the claim:    Subcontractor
         Last 4 digits of account number 0196                               Is the Claim subject to offset?     No    C   Yes


                                                                            As of the petition filing date, the claim is: Check all that apply.           $125.00
                 creditor’s name and mailing address
Lzi NonpriorityPlastic  Design                                              C    Contingent
         Lopez
         Attn: Jose Lopez                                                   C    Unhiquidaled
         1325 E. Raymond St.                                                C    Disputed
         Ontario, CA 91764                                                                          Vendor
                                                                            Basis for the claim:
         Date(s) debt was incurred    9/13/2019
                                                                            Is the claim subject to offset?      No   C    Yes
         Last 4 digits   of account number 0655

                                                                            As of the petition filing date, the claim is: Check a//that apply           $7,876.84
          Nonpriority creditor’s name and mailing address
          McElroy Metal Mill                                                C    Contingent
          PC Box 1148                                                       C    Unhiquidated
          Shreveport, LA 71163                                              C    Disputed
          Date(s) debt was incurred 7/2/2021                                Basis for the claim:    Vendor
          Last 4 digits of account number                                    Is the claim subject to offset?     No    C Yes




                                                                                                                                                         Page 14 of 24
Official Form 206 E/F                                        Schedule ElF: Creditors Who Have Unsecured Claims
                                                                                                                                                   Beet Case 8ankruptcy
Software Copyright Ic> 1 996-2021 Best Case, LLC www bestcase.com
                                              -
             Case 2:21-bk-16058-DS                                Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                       Desc
                                                                  Main Document    Page 38 of 81
Debtor       Pacific Environmental Technologies, Inc.                                                     Case number (if known)
             Name

                                                                                 As of the petition filing date, the claim is: Check al/that apply.          $8,428.63
Lz.J Nonpriority creditorsSupply
                           name and mailing address
         McMaster -Carr                                                          ci Contingent
         P0 Box 7690                                                             ci   Unliquidated
         Chicago, IL 60680                                                       ci   Disputed
          Date(s) debt was incurred    3/22/2021                                 Basis for the claim:   Vendor
          Last 4 digits   of account number 9461                                                                   I
                                                                                 Is the claim subject to offset?       No   ci   Yes


          Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is: Checkallthat apply.           $1,120.00
         Mesa Inspection Inc.                                                    ci Contingent
         229 W. Bonita Ave Ste. 2E                                               ci   Unhiquidaled
         San Dimas, CA 91773                                                     ci   Disputed
         Date(s) debt was incurred 9/18/2020                                     Basis for the claim:    Service supplier
         Last 4 digits of account number 0269                                                                          No   ci   Yes
                                                                                 Is the claim subject to offset?

                                                                                 As of the petition filing date, the claim is: Checkallthal apply.           $2,300.00
[8      I Nonpriority creditor’s name and mailing address                        ci
         Micro Prescision Calibration Inc.                                            Contingent
         22835 Industrial Place                                                  ci   Unhiquidated
         Grass Valley, CA 95949                                                  ci   Disputed
         Date(s) debt was incurred 4/22/2021                                     Basis for the claim:    Vendor
         Last 4 digits of account number 0053                                                                      I   No   ci   Yes
                                                                                 Is the claim subject to offset?


          Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is: Check all that apply          $7,343.65
         Mono Systems, Inc.                                                      ci Contingent
         4 International Drive                                                   ci Unliquidated
         Port Chester, NY 10573                                                  ci Disputed
         Date(s) debt was incurred 1112020                                       Basis for the claim:    Vendor
         Last 4 digits of account number 6307                                                                          No   ci Yes
                                                                                 Is the claim subiect to offset?


[80       Nonpriority creditors name and mailing address                         As of the petition filing date, the claim is: Check al/that apply             $258.97
          Mouser Electronics                                                     ci   Contingent
          PC Box 99319                                                           ci   ijnliquidated
          Fort Worth, TX 76199                                                        Dispuled
          Date(s) debt was incurred    1/2212021                                 Basis for the claim:    Vendor
          Last 4 digits   of account number 0143                                                                   I        ci   Yes
                                                                                 Is the claim subject to offset?       No


 3 81] Nonpriority creditor’s name and mailing address                           As of the petition filing date, the claim is: Check all that apply.
          NIT Building Solutions                                                 ci   Contingent
          187 Wilbur Rd. Ste. 20                                                 ci   Unliquidated
          Thousand Oaks, CA 91360                                                • Disputed
          Date(s) debt was incurred 9123/2020                                                            Services
                                                                                 Basis for the claim:
          Last 4 digits of account number 0254
                                                                                 Is the claim sublect to offset?       No   ci   Yes


          Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is: Check all that apply        $18,102.00
          Norman S. WrightlAirLink                                               ci   Contingent
          Attn: Oscar Jaime                                                      ci
          3325 E. La Palma Ave                                                   ci   Disputed
          Anaheim, CA 92806
                                                                                 Basis for the claim:    Vendor
          Date(s) debt was incurred 11/18/2020
                                                                                 Is the claim subject to offset?   I   No   ci   Yes
          Last 4 digits of account number 0208




                                                                  Schedule ElF: Creditors Who Have Unsecured Claims                                          Page 15 of 24
Official Form 206 ElF
                                                                                                                                                        Best Case Bankruptcy
Software Copyright (c) 1996-2021 Best Case LLC   -   www.bestcase corn
             Case 2:21-bk-16058-DS                          Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                       Desc
                                                            Main Document    Page 39 of 81
                                                                                                    Case number (if known)
Debtor      Pacific Environmental Technologies, Inc.
            Name

         Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim is: Check a//that apply           $3,285.00
         Pacific Fire Supression Inc.                                     C    Contingent
         249 E. Emerson Ave. #G                                           C    Unhiquidated
         Orange, CA 92865                                                 C    Disputed
         Date(s) debt was incurred 412012021                              Basis for the claim:    Subcontractor
         Last 4 digits of account number 0085                                                                    No   C   Yes
                                                                          Is the claim subject to offset?


         Nonpriority creditors name and mailing address                   As of the petition filing date, the claim is: Check al/that apply          $56,050.00
         Pacific West Interiors                                            • Contingent
         do Law Office Richard I. Gonzalez                                 • Unhiquidated
         1425 West Lugonia Avenue, Suite 203
                                                                           • Disputed
         Redlands, CA 92374
         Date(s) debt was incurred 8/27I2020                              Basis for the claim: collections for the services performed for project
                                                                          titled Westfall Technik, AMA Plastics RN. 300 row. Mechanic’s lien
         Last 4 digits of account number 34MB
                                                                          recorded on June 24, 2021
                                                                           Is the claim subject to offset?       No   C   Yes


         Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim is: Check al/that apply.             $27595
         PDQ Rental Center                                                 C   Contingent
         10826 Shoemaker Ave                                               C   Unliquidated
         Santa Fe Springs, CA 90670                                        C   Disputed
         Date(s) debt was incurred 4/23/2021                               Basis for the claim:    Vendor
         Last 4 digits of account number 0057
                                                                           Is the claim subject to offset?   • No     C   Yes


         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is: Check all that apply            $450.00
         Perez’s Cleaning Service                                          C   Contingent
         8622 Trey Ave                                                     C   Unhiquidated
         Riverside, CA 92503                                               C   Disputed
         Date(s) debt was incurred 5/24I2021                               Basis for the claim:    Service Supplier
         Last 4 digits of account number 0036                                                                U   No   C   Yes
                                                                           Is the claim subject to offset?

                                                                           As of the petition filing date, the claim is: Checkall that apply.        $37,122.00
   j Nonpriority creditor’s name and mailing address
         Preferred Insulation Contractors                                  C Contingent
         1 691 Jenks Dr.                                                   C Unhiquidated
         Corona, CA 92880                                                  C Disputed
         Date(s) debt was incurred 10/19/2020                              Basis for the claim:    Subcontractor
         Last 4 digits of account number 0239                                                                U   No   C   Yes
                                                                           Is the claim subject to offset?

                                                                           As of the petition filing date, the claim is: Checkallthat apply.           $1,928.18
L1 Nonpriority creditor’s name
                          Inc.
                               and mailing address
                                                                           C
         Prime Resource,                                                       Contingent
         566 S. State College BIvd,                                        C   unhiqudated
         Fullerton, CA 92831                                               o Disputed
         Date(s) debt was incurred 8I8I201                                 Basis for the claim:    Vendor
         Last 4 digits of account number 0676                                                                         C
                                                                           Is the claim subject to offset?       No       Yes


[89      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $2,375.00
         Purple Crane Service Inc.                                         C   Contingent
         Attn: Keith Junior                                                C   Unhiquidated
         1 261 9th St.                                                     C    Disputed
         Pomona, CA 91766
                                                                   .       Basis for the claim:     Rental Equipment Supplier
         Date(s) debt was incurred I 0/6I2020
                                                                           Is the claim subiect to offset?   U   No   C   Yes
         Last 4 digits of account number 0281




                                                            Schedule ElF: Creditors Who Have Unsecured Claims                                          Page 16 of 24
Official Form 206 ElF
                                                                                                                                                  Best Case Bankruptcy
Software Copyright (c) 1996-2021 Best Case, LLC www.bestcase.com
                                             -
               Case 2:21-bk-16058-DS                                  Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                      Desc
                                                                      Main Document    Page 40 of 81
 Debtor        Pacific Environmental Technologies, Inc.                                                        Case number (if known)
               Name

 3.90       Nonpriority creditors name and mailing address                           As of the petition filing date, the claim is: Check alt that apply          $1,043.33
            Refrigeration Supplies                                                    D   Contingent
            26021 Atlantic Ocean Dr.                                                  D   Unhiquidated
            Lake Forest, CA 92630                                                     0   Disputed
            Date(s) debt was incurred 412612021                                       Basis for the claim:   Vendor
            Last 4 digits of account number 6514
                                                                                      Is the claim subject to offset?       No   0   Yes


            Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is: Check all that apply          $5,368.75
Lhi
            Reliable Construction Services LLC                                        0   Contingent
            260 N. Smith Ave                                                          0   Unliquidated
            Corona, CA 92880                                                          0   Disputed
            Date(s) debt was incurred         12111/2020                             Basis for the claim:    Vendor
            Last 4 digits of account number              4253
                                                                                     Is the claim subject to offset?        No   0   Yes


 3.92j Nonpriority creditor’s name and mailing address                               As of the petition filing date, the claim is: Checkall that apply          $8,100.00
            Riccardi Floor Covering                                                  0    Contingent
            780 E. Francis Unit H                                                    0    Unliquidated
            Ontario, CA 91761                                                        0    Disputed
            Date(s) debt was incurred 1/23/2019                                      Basis for the claim:    Subcontractor
            Last 4 digits of account number 4760
                                                                                     Is the claim subject to offset?    I   No   0   Yes

            Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is: Check all that apply         $3,500.00
            Richard Herman Structural Engineeri                                       0   Contingent
            20790 Gum Circle                                                         0    Unliquidated
            Yorba Linda, CA 92886                                                    0    Disputed
            Date(s) debt was incurred 11/2912020                                     Basis forthe claim:     Engineering services
            Last 4 digits of account number 0761
                                                                                     Is the claim subject to offset?    I   No   0   Yes


            Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is: Check all that apply        $11,386.02
            Riley Electric Inc.                                                      0    Contingent
            Attn: Mike Riley                                                         C    Unliquidated
            1800W. 11th St. Unit C                                                   C    Disputed
            Upland, CA 91786
                                                                                     Basis for the claim:    Subcontractor
            Date(s) debt was incurred 9/22/2014
                                                                                     Is the claim subject to offset?        No   C   Yes
            Last 4 digits of account number 5203

 3.95   j   Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is: Checkallthat apply           $1,617.59
            So Cal Edison Co.                                                        0    Contingent
            P0 Box 300                                                               0    Unliquidated
            Rosemead, CA 91772                                                       0    Disputed
            Date(s) debt was incurred      6/7/2021                                  Basis for the claim:    Utility bill
            Last 4 digits     of account number 8822
                                                                                     Is the claim subject to offset?        No   0   Yes


_396        Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is: Check all that apply       $67,336.63
            So Cal Filters & Services Inc.                                            0   Contingent
            Attn: David McKinney                                                     C    Unliquidated
            7315 Adams St.                                                           0    Disputed
            Paramount, CA 90723
                                                                                     Basis for the claim:    Vendor
            Date(s) debt was incurred 2/1 8/2020
            Last 4 digits of account number 9457
                                                                                     Is the claim Subject to offset?        No   C   Yes




Official Form 206 E/F                                                 Schedule ElF: Creditors Who Have Unsecured Claims                                         Page 17 of 24

Software Copynght   (C)   1996-2021 Best Case, LLC   -   www bestcase com                                                                                  Best Case Bankruptcy
                                                                       ____________________________
                                                                       _______




            Case 2:21-bk-16058-DS                      Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                          Desc
                                                       Main Document    Page 41 of 81
Debtor      Pacific Environmental Technologies, Inc.                                              Case number       (It   known)
            Name

         Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is: Check allthat apply.             $500.00
         So Cal Powder Coating                                           D contingent
         226 N. Sherman Ave                                              0 Unhiquidated
         Corona, CA 92882                                                0   Disputed
         Date(s) debt was incurred 7/1 312021                           Basis for the claim:    Vendor
         Last 4 digits of account number 3669                                                                  No   0     Yes
                                                                         Is the claim subject to offset?


[9sj     Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is: Check all that apply         $15,015.13
         Socal Biomed, LLC                                               0 contingent
         20941 Bake Pkwy Ste. 110                                        0   unliquidated
         Lake Forest, CA 92630                                           0   Disputed
         Date(s) debt was incurred 1)15/2021                             Basis for the claim:   Vendor
         Last 4 digits of account number 1550                                                                  No   0     Yes
                                                                         Is the claim subject to offset?


         Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is: Check allthat apply.         $5,865.00
         Stack House Electric                                            0   Contingent
         Attn: David Stackhouse                                          0   Unliquidated
         30941 Bristly Court                                             0   Disputed
         Murrieta, CA 92563
                                                                         Basis for the claim: mechanic’s lien (not recorded) for electric services
         Date(s) debt was incurred 61112021
                                                                         Is the claim subject to offset?   I   No   0     Yes
         Last 4 digits of account number
                                           —




         Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is: Check all that apply         $7,983.75
         Stack House Electric                                            0 contingent
         Attn: David Stackhouse                                          0 ufliti
         30941 Bristly Court                                             0   Disputed
         Murrieta, CA 92563                                                               electrical services performed for the property located
                                                                         Basis for the claim:
         Date(s) debt was incurred   —

                                                                         at 1100 Citrus Street, Riverside, CA 92507 which is owned by Westfall
         Last 4 digits of account number_                                AMA Plastics LBA NCC2 Company I LLC
                                                                         Is the claim subject to offset?       No   0     Yes


         Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is: Check allthat apply             $653.83
         Staples                                                         0 Contingent
         Dept                                                            0   Unliquidated
         PC Box 105638                                                   0   Disputed
         Atlanta, GA 30348
                                                                         Basis for the claim:    Vendor
         Date(s) debt was incurred    4)1 2/2021
                                                                         Is the claim subject to offset?       No   0     Yes
         Last 4 digits   of account number 3505

         Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is: Checkall that apply.          $7,311.92
         Stat Aire Inc.                                                  0   contingent
         6342 Beryl Ave                                                  0   unliquidated
         Rancho Cucamonga, CA 91701                                      0   Disputed
         Date(s) debt was incurred 3/1 8/2021                            Basis for the claim:    Vendor
         Last 4 digits of account number 4711                                                                  No   0     Yes
                                                                         Is the claim subject to offset?


         Nonpriority creditor’s name and mailing address                 As of the petition filing date, the claim is: Check all that apply.       $30,659.41
         Strukturoc, Inc.                                                0   Contingent
         do Law Offices of Gary A. Bern is                               o unliquidated
         3870 La Sierra Avenue, Suite 239                                0   Disputed
         Riverside, CA 92505
                                                                         Basis for the claim:    Vendor
         Date(s) debt was incurred 2021
                                                                         Is the claim subject to offset?       No   0      Yes
         Last 4 digits of account number 0001




                                                              Schedule ElF: Creditors Who Have Unsecured Claims                                      Page 18 of 24
Official Form 206 E/F
                                                                                                                                                Best Case 8ankruptcy
Software Copyright (C) 1996-2021 Best Case, LLC www.bestcase.com
                                           -
              Case 2:21-bk-16058-DS                           Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                       Desc
                                                              Main Document    Page 42 of 81
  Debtor       Pacific Environmental Technologies, Inc.                                                 Case number     (if   known)
               Name

 [3.1041 Nonpriority creditor’s name and mailing address                     As of the petition tiling date, the claim is: Check allthat apply.          $7,623.78
            Sunbelt Rentals LLC                                              C   contingent
            PC Box 409211                                                    C   Unhiquidated
            Atlanta, GA 30384                                                C   Disputed
            Date(s) debt was incurred    12/9/2020                           Basis for the claim:     Rental supplier
            Last 4 digits of account   number 0001
                                                                             Is the claim subject to offset?      No   C      Yes


 [3.1051   Nonpriority creditor’s name and mailing address                   As ofthe petition filing date, the claim is: Checkallthat apply             $2,101.14
           Superior Duct Fabrication                                         C   contingent
           1683 Mount Vernon Ave                                             C   unhiquidated
           Pomona, CA 91768                                                  C   Disputed
           Date(s) debt was incurred 6/14/2021
                                                                             Basis for the claim:    Vendor
           Last 4 digits of account number 1344
                                                                             Is the claim subject to offset?      No   C      Yes


[3.106J Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is: Check all that apply.       $10,000.00
           Superior Fire Protection Inc.                                     C   contingent
           18120 Rowland St.                                                 C   Unliquidated
           Rowland Heights, CA 91748                                         C   Disputed
           Date(s) debt was incurred 3/2/2021
                                                                             Basis for the claim:    Subcontractor
           Last 4 digits of account number 6706
                                                                             Is the claim subject to offset?     No    C      Yes


I 3.10 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is: Checkallthaf apply.             $151.50
           T-Mobile                                                          C   Contingent
           PC Box 790047                                                     C   Unliquidated
           Saint Louis, MO 63179                                             C   Disputed
           Date(s) debt was incurred 6/1 3/2021                                                      Service provider
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset 2    No    C      Yes


I 108      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the Claim is: Check all that apply        $19,233.60
           TechCoat Contractors Inc.                                         C   Contingent
           15720 Garfield Ave                                                C   Unliquidated
           Paramount, CA 90723                                               C   Disputed
           Date(s) debt was incurred 8/27/2020                               Basis forthe claim:     Subcontractor
           Last 4 digits of account number 9396
                                                                             Is the claim subject to offset?     No    C      Yes


           Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim is: Check allfhat apply           $2,737.00
           The Baker Company                                                 C   Contingent
           175 Gate House Rd.                                                C   Unliquidated
           Sanford, ME 04073                                                 C   Disputed
           Date(s) debt was incurred     8/1 7/2020                          Basis for the claim:    Vendor
           Last 4 digits of account number     5376
                                                                             Is the claim subject to offset?     No    C      Yes

           Nonpriority creditor’s name and mailing address                  As of the petition filing date, the Claim is: Checkallfhat apply.              $948.70
1_3.110
           The Crane Guys, LLC                                               C   Contingent
           Attn: Melissa McNutt                                              C   Unliquidated
           14480 Alondar Blvd.,                                              C   Disputed
           La Mirada, CA 90638
                                                                            Basis for the claim:     Rental Supplier
           Date(s) debt was incurred 4/612021
           Last 4 digits of account number 0181                             Is the claim subject to otfset       No    C   Yes




Official Form 206 E/F                                        Schedule ElF: Creditors Who Have Unsecured Claims                                          Page 19 of 24
Software Copyright (c) 1996-2021 Best Case, LLC -www.bestcase.com                                                                                  Best Case Bankruptcy
                                                                      __________




             Case 2:21-bk-16058-DS                          Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                       Desc
                                                            Main Document    Page 43 of 81
Debtor       Pacific Environmental Technoloaies.liç.                                                Case number (if known)
             Name

111 Nonpriority creditors name and mailing address                        As of the petition filing date, the claim is: Check all that apply               $59.38
         The Gas Company                                                   C   Contingent
         P0 Box C                                                          C   Unliquidated
         Monterey Park, CA 91756                                           C   Disputed
         Date(s) debt was incurred 5/6/2021                                Basis for the claim: Utility service provider
         Last 4 digits of account number n/a                                                                          C   Yes
                                                                           Is the claim subject to offset?       No


         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $1,370.00
         Toro Aire                                                         C   Contingent
         Attn: Nancy Ponce De Leon                                         C   Unhiquidated
         434 Broadway                                                      C   Disputed
         Long Beach, CA 90802
                                                                           Basis for the claim:    Vendor
         Date(s) debt was incurred 3/8/2021
                                                                           Is the claim subject to offset?       No   C   Yes
         Last 4 digits of account number 7176

         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is: Check allthat apply.        $32,545.00
         Trane U.S., Inc.                                                  • Contingent
         do Gaba Guerrini Law Corporation
         Attn: Rodolfo Gaba, Jr.                                               Unhiquidated
         8583 Irvine Center Drive, Suite 500                                   Disputed
         Irvine, CA 92618-4298
                                                                           Basis for the claim:    Pending lawsuit for open book account
         Date(s) debt was incurred 9/1 8/2020
                                                                           Is the claim subject to offset?       No   C   Yes
         Last 4 digits of account number 3795

r.114J Nonpriority creditor’s name and mailing address                     As of the petition filing date, the ctaim is: Check allthat apply.            $561.50
         Trax Industrial Products                                          C   Contingent
         PC Box 2089                                                       C   unhiquidated
         Loomis, CA 95650                                                  C   Disputed
         Date(s) debt was incurred 3/15/2020                               Basis for the claim:    Vendor
         Last 4 digits of account number 5324                                                                I   No   C   Yes
                                                                           Is the Claim subject to offset?


         Nonpriority creditors name and mailing address                    As of the petition filing date, the claim is: Check alt that apply            $157.73
         Trulite Glass & Aluminum                                          C   Contingent
         P0 Box 935480                                                     C   Unliquidated
         Atlanta, GA 31193                                                 C   Disputed
         Date(s) debt was incurred 41512021                                Basis for the claim:    Vendor
         Last 4 digits of account number 3996                                                                    No   C   Yes
                                                                           Is the claim subject to offset?


         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is: Check all that apply            $200.84
         United States Plastic                                             C   Contingent
         1390 Neubrecht Rd.                                                C   Unhiquidated
         Lima, 01-I 45801                                                  C   Disputed
         Date(s) debt was incurred    2/1512021                            Basis for the claim:    Vendor
         Last 4 digits   of account number 3381                                                              U        C   Yes
                                                                           Is the claim subject to offset?       No


          Nonpriority creditors name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $200.84
         United States Plastic Corp.                                       C   Contingent
         do Daniels, Newman & Armstrong                                    C   Unliquidated
         2729 Eva Court                                                    C   Disputed
         Bethlehem, GA 30620-7639
                                                                           Basis for the claim:     Vendor
         Date(s) debt was incurred 2021
                                                                           Is the claim subject to offset?       No   C   Yes
         Last 4 digits of account number 7648




                                                            Schedute ElF: Creditors Who Have Unsecured Claims                                          Page 20 of 24
Official Form 206 ElF
                                                                                                                                                  Best Case Bankruptcy
Software Copyright Ic> 1996-2021 Best Case. LLC www.bestcase.com
                                             -
             Case 2:21-bk-16058-DS                           Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                       Desc
                                                             Main Document    Page 44 of 81
Debtor       Pacific Environmental Technologies, Inc.                                                 Case number (it known)
             Name

                                                                            As of the petition filing date, the claim is: Check all that apply.          $7,008.00
1_J Nonpriority creditors name and mailing address                          C    Contingent
         Vaisala
         10 D Gill St.                                                      C    Unliquidated
         Woburn, MA 01801                                                   C    Disputed
         Date(s) debt was incurred    51712019                              Basis for the claim:    Vendor
         Last 4 digits   of account number 2216
                                                                            Is the claim subject to offset’?     No   C    Yes


         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is: Check allthat apply.      -    $9,785.86
         Ventenergy LLC                                                     C    contingent
         104 Esplanade 2nd FL.                                              C    uniiquiciateci
         San Clemente, CA 92672                                             C    Disputed
         Date(s) debt was incurred 6/25/2019                                Basis for the claim:    Vendor
         Last 4 digits of account number 9070                                                                         C    Yes
                                                                            Is the claim subject to offset?      No


         Nonpriority creditors name and mailing address                     As of the petition filing date, the claim is: Check all that apply.         $12,789.76
3.TZ
         Vertical System Inc.                                               C    Contingent
         12774 Florence Ave                                                 C    Unhiquidated
         Santa Fe Springs, CA 90670                                              Disputed
         Date(s) debt was incurred 10/9/2019                                Basis for the claim:    Vendor
         Last 4 digits of account number 0815                                                                    No   C    Yes
                                                                            Is the claim subject to offset?


         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is: Check all that apply            $431.46
         Verzion Wireless                                                   C    Contingent
         PC Box 9622                                                        C    Unhiquidated
         Mission Hills, CA 91346                                            C    Disputed
         Date(s) debt was incurred 6/1/2021                                 Basis for the claim:     Utility provider
         Last 4 digits of account number 7845                                                                  — No    C
                                                                            Is the claim subject to offset?                Yes


         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is: Check all that apply            $338.42
         Waste Management                                                   C    Contingent
         PC Box 541065                                                      ii   Unhiquidated
         Los Angeles, CA 90054                                              C    Disputed
         Date(s) debt was incurred 7/6/2021                                 Basis for the claim:     Utility provider
         Last 4 digits of account number 1611                                                                    No    C   Yes
                                                                            Is the claim subject to offset?


         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is: Check allthat apply.          $75,907.00
_3.123
         Wells Fargo Bank                                                   C    Contingent
         P0 Box 29482                                                       C    Unhiquidated
         Phoenix, AZ 85038-8650                                             C    Disputed
         Date(s) debt was incurred 2019                                     Basis for the claim:     Line of Credit
          Last 4 digits of account number         7615                                                                 C   Yes
                                                                            Is the claim subject to offset’?     No


         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is: Check all thai apply           $6,526.06
         Wells Fargo Business Card                                          C    Contingent
         P0 Box 29482                                                       C    Unliquidated
         Phoenix, AZ 850388650                                              C    Disputed
         Date(s) debt was incurred 2021                                     Basis for the claim:     Business Card
         Last 4 digits of account number 5237                                                                    No    C   Yes
                                                                            Is the claim subject to offset?




                                                             Schedule ElF: Creditors Who Have Unsecured Claims                                           Page 21 of 24
Official Form 206 ElF
                                                                                                                                                   Best Case Bankruptcy
Sottware Copyright (c) 1996-2021 Best Case, LLC www.bestcase corn
                                              -
                 Case 2:21-bk-16058-DS                                 Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                       Desc
                                                                       Main Document    Page 45 of 81
                                                                                                               Case number (it known)
    Debtor       Pacific Environmental_Technologies, Inc.
                 Name

             Nonpriority creditors name and mailing address                          As of the petition tiling date, the claim is: Checkal/that apply            $3,554.16
             Wells Fargo Business Card                                                    Contingent
             P0 Box 29482                                                            D    Unhiquidated
             Phoenix, AZ 85038-8650                                                  C    Disputed
             Date(s) debt was incurred 2021                                          Basis forthe claim:      Business Card
             Last 4 digits of account number 2598                                                                         No    C   Yes
                                                                                     Is the claim subject to offset?

                                                                                     As of the petition filing date, the claim is:   Checkall that apply         $1,359.98
[            Nonpriority creditors name and mailing address
                                                                                     C
             Wells Fargo Business Card                                                    contingent
             P0 Box 29482                                                            C    Unliquidated
             Phoenix, AZ 85038-8650                                                  C    Disputed
             Date(s) debt was incurred 2021                                          Basis for the claim:     Business Card
             Last 4 digits of account number 9116                                                                         No    C Yes
                                                                                     Is the claim subject to offset?


             Nonpriority creditors name and mailing address                          As of the petition filing date, the claim is: Check allthat apply              $307.33
             Wells Fargo Business Card                                                C   Contingent
             PC Box 29482                                                             C   Unliquidated
             Phoenix, AZ 85038-8650                                                   C   Disputed
             Date(s) debt was incurred 2021                                          Basis for the claim:     Business Card
             Last 4 digits of account number 1582                                                                         No    C   Yes
                                                                                      Is the claim subject to offset?

                          name and mailing address                                    As of the petition filing date, the claim is: Check all that apply            $964.51
1J Nonpriority creditor’s
                   Business Card                                                      C   Contingent
             Wells Fargo
             P0 Box 29482                                                             C   Urihiquidated
             Phoenix, AZ 85038-8650                                                   C   Disputed
             Date(s) debt was incurred 2021                                           Basis for the claim:    Business Card
             Last 4 digits of account number              4827                                                                  C   Yes
                                                                                      Is the claim subject to offset’?     No


             Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is: Check alt that apply            $776.54
[                                                                                     C
             Wells Fargo Business Card                                                    Contingent
             P0 Box 29482                                                             C   Unhiquidated
             Phoenix, AZ 85038-8650                                                   C   Disputed
             Date(s) debt was incurred 2021                                           Basis for the claim:     Business Card
             Last 4 digits of account number 4819                                                                          No   C   Yes
                                                                                      Is the claim subject to offset?


              Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is: Check all that apply            $431.76
              Wells Fargo Business Card                                               C   Contingent
              P0 Box 29482                                                            C   unliquidated
              Phoenix, AZ 85038-8650                                                  C   Disputed

              Date(s) debt was incurred 2021                                          Basis for the claim:     Business Card
              Last 4 digits of account number 2208                                                                       — No   C   Yes
                                                                                      Is the claim subject to offset?

                                                                                      As of the petition filing date, the claim is: Check all that apply.           $961.05
_3. 131       Nonpriority creditor’s name and mailing address
              Wells Fargo Business Card                                               C    Contingent
              P0 Box 29482                                                            C    Unhiquidated
              Phoenix, AZ 85038-8650                                                  C    Disputed
              Date(s) debt was incurred 2021                                          Basis for the claim:     Business Card
              Last4 digits of account number 1608                                                                          No   C   Yes
                                                                                      Is the claim subject to offset?




                                                                                                                                                                  Page 22 of 24
    Official Form 206 ElF                                              Schedule ElF: Creditors Who Have Unsecured Claims
                                                                                                                                                             Best Case Bankruptcy
    Software Copyright (c) 1996-2021 Best Case, LLC   -   w’w-wbestcase com
              Case 2:21-bk-16058-DS                               Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                           Desc
                                                                  Main Document    Page 46 of 81
 Debtor       Pacific Environmental Technologies, Inc.                                                    Case number (if known)
              Name

          Nonpriority creditors name and mailing address                         As of the petition tiling date, the claim is: Check allthat apply                 $732.74
-         Wells Fargo Business Card                                              D Contingent
          P0 Box 29482                                                           D   Unhiquidated
          Phoenix, AZ 85038-8650                                                 D   Disputed
          Date(s) debt was incurred 2021                                         Basis forthe claim:     Business Card
          Last 4 digits of account number 1758                                                                      I
                                                                                 Is the claim subject to offset?        No       Yes


          Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is: Check all that apply.               $884.48
          Wells Fargo Business Card                                                  Contingent
          P0 Box 29482                                                               Unliqvidated
          Phoenix, AZ 85038-8650                                                 D   Disputed
          Date(s) debt was incurred 2021                                         Basis for the claim:    Business Card
          Last 4 digits of account number 1590
                                                                                 Is the claim subject to offset?        No   D   Yes


          Nonpriority creditors name and mailing address                         As of the petition filing date, the claim is: Check allthat apply.              $1,585.00
          Worldwide Express                                                          Contingent
          P0 Box 733360                                                              Unliquidated
          Dallas, TX 75373                                                           Disputed
          Date(s) debt was incurred    211912020                                 Basis for the claim:    Vendor
          Last 4 digits   of account number 5728
                                                                                 Is the claim subject to offset?    I   No   D   Yes



ITh           List Others to Be Notified About Unsecured Claims
                                                                                                                                                         agencies,
4. List in alphabetical order any others who must be notified for claims listed in Parts I and 2. Examples of entities that may be listed are collection
   assignees of claims listed above, and attorneys for unsecured creditors
                                                                                                                                         needed, copy the next page.
    If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are

          Name and mailing address                                                                        On which line in Parti or Part 2 is the      Last 4 digits of
                                                                                                          related creditor (if any) listed?            account number, if
                                                                                                                                                       any
 4.1      Arbon Equipment Corp.
                                                                                                          Line     3.15
          Attn: Paul Carrier
          1240 South Allec St.                                                                            D        Not listed. Explain
          Anaheim, CA 92805

4,2       Arbon Equipment Corporation
                                                                                                          Line     3.15
          Division of Rite-Hite
          8900 N. Arbon Drive                                                                             D        Not listed Explain    —


          Milwaukee, WI 53223
4.3       Barr Credit Services
                                                                                                          Line     3.79                                —


          4555 Palo Verde Rd. Ste. 125
          Tucson, AZ 85714                                                                                         Not listed Explain

 4.4      Henderson Engineers
          8345 Lenexa Drive, Suite 300
                                                                                                          Line     f                                   —




          Overland Park, KS 66214                                                                                  Not listed Explain


          Henderson Engineers
                                                                                                          Line
          do ANI International, Inc.                                                                                                                   —




          Attorney Network for Receivables                                                                D        Not listed Explain_
          125S. Wacker Drive, Ste 1210
          Chicago, IL 60606

 4.6      International Port Mangement
                                                                                                          Line     3.65
          19523 S. Susana Rd.
                                                                                                                                                       —




          Compton, CA 90221                                                                                        Not listed. Explain   —




                                                                  Schedule ElF: Creditors Who Have Unsecured Claims                                              Page 23 of 24
Official Form 206 ElF
                                                                                                                                                            Besi Case Bankrupicy
Sotiware Copyrighi IC) 1996-2021 Best Case, LLC   -   www.bestcase.com
             Case 2:21-bk-16058-DS                           Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                       Desc
                                                             Main Document    Page 47 of 81
                                                             tes, Inc.                          Case number         (it known)
Debtor       Pacific Environmental Tech
            Name
                                                                                               On which line in Parti or Part 2 is the        Last 4 digits of
         Name and mailing address                                                                                                             account number, if
                                                                                               related creditor (if any) listed?
                                                                                                                                              any
47       Law Offices of Richard L. Seide
                                                                                               Line      3.44
         901 Dove Street, Suite 120
         Newport Beach, CA 92660-3018                                                          C      Not listed Explain


4.8      LBA NCC2 Col
                                                                                               Line      384
         P0 Box 847
         Carlsbad, CA 92018                                                                    C         Not listed Explain_


4.9      TransAmerican Strukturoc
                                                                                               Line      3.103                                —


         920 Apollo Rd. Ste. 120
         Saint Paul, MN 55121                                                                  C         Not listed Explain


4 10     Westfall Technik, Inc.
                                                                                               Line      3.84                                 —


         1100 E. Citrus Street
         Riverside, CA 92507                                                                    C        Not listed Explain




5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                    Total of claim amounts
5a. Total claims from Part I
                                                                                                    5a          $
                                                                                                                                     253,602.84
5b. Total claims from Part 2                                                                        5b      +   $                  1,813,556.93

Sc. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.




                                                                                                                                                         Page 24 of 24
Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                                    Best Case Bankruptcy
Software Copyright (c) 1996.2021 Best Case, LLC www.bestcase corn
                                              -
                                                                                                       _______
                                                                                            ___________
                                                                  ________




              Case 2:21-bk-16058-DS                                Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                             Desc
                                                                   Main Document    Page 48 of 81
Fill in this information to identify the case:
Debtor name          Pacific Environmental Technologies, Inc.

 United States Bankruptcy Court for the:                 CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)
                                                                                                                                   J Check if this is an
                                                                                                                                       amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                              entries
                                                                                                                                   12/15
                                                                                                                          consecutively .
                                                                                                 page, number the
Be as complete and accurate as possible. If more space is needed, copy and attach the additional

1.      Does the debtor have any executory contracts or unexpired leases?
                                                                                                     else to report on this form.
        D No. Check this box and file this form with the debtors other schedules. There is nothing
                                                                                                                                                        Property
      I Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets Real and Personal
                                                                                                                       -




(Official Form 206A/B).

 2. List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                        whom the debtor has an executory contract or unexpired
                                                                                        lease

 2.1.        State what the contract or                        Financing and Security
             lease is for and the nature of                    Agreement; recorded
             the debtors interest                              UCC Financing
                                                               Statement filed but no
                                                               liability is currently
                                                               owed.
                                                                                              Blue Vine
                  State the term remaining
                                                                                              do First Corporate Solutions, Inc.
                                                                                              914 S. Street
              List the contract number of any                                                 Sacramento, CA 95814
                    government contract


 2.2.        State what the contract or                         Supplier Agreement
             lease is for and the nature of                     between Debtor and
             the debtor’s interest                              Citi whereby Citibank
                                                                may wish to purchase
                                                                from the Supplier and
                                                                have Supplier assign to
                                                                Citibank certain
                                                                receivables that are
                                                                processed through the
                                                                                               Citi Supplier Finance
                                                                system.
                                                                                               Citibank, N.A.
                  State the term remaining
                                                                                               Attn: Vasilios Kontogianis
                                                                                               388 Greenwich St, Floor 10
              List the contract number of any
                                                                                               New York, NY 10013
                    government contract


     2.3.     State what the contract or    9th Amendment to
              lease is for and the nature ofLease Agreement
              the debtor’s interest         entered into on April
                                            26, 2021. Monthly base
                                            rent for March 1, 2021                      -



                                            February 28, 2022 is
                                            $7,880. Monthly base
                                            rent for March 2, 2022                      -




                                            February 28, 2023 is
                                            $8,353.00. The lease is
                                            for a 9,079 square foot
                                            industrial building           Enterprise 135, LLC
                                                                          do  Williams & Associates
                                            located in the city of
                                                                          32 Executive Park, Suite 100
                                            Corona.
                                                                          Irvine, CA 92614
                State the term remaining     February 28, 2023
                                                                                                                                                        Page 1 of 2
 Official Form 206G                    Schedule G: Executory Contracts and Unexpired Leases
                                                                                                                                                Best Case Bankrciptcy
 Software Copyright (Cl 1996-2021 Best Case, LLC   -   ww.bestcase corn
              Case 2:21-bk-16058-DS                                Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                       Desc
                                                                   Main Document    Page 49 of 81
 Debtor 1      Pacific Environmental Technologies, Inc.                                             Case number   if known)
               First Name                Middle Name                     Last Name



             Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                        whom the debtor has an executory contract or unexpired
                                                                                        lease


               List the contract number of any
                     government contract


 2.4.         State what the contract or                        Financing Agreement
              lease is for and the nature of                    secured by a recorded
              the debtors interest                              UCC Financing
                                                                Statement for the future
                                                                receivables.
                   State the term remaining                                                 Forward Financing
                                                                                            do CSC
              List the contract number of any                                               801 Adlai Stevenson Drive
                    government contract                                                     Springfield, IL 62703




Official Form 206G                                      Schedule G: Executory Contracts and Unexpired Leases                                    Page 2 of 2
Sottware Copyright (c) 1 996-2021 Best Case. LLC   -   w.swbestcasecom                                                                    Best Case Bankruptcy
  ________                      _______________________________
                       _________________      _______________________________________________________________________
                                                                           _________________________________                              _____
                                                                                                                                          ___




              Case 2:21-bk-16058-DS                           Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                              Desc
                                                              Main Document    Page 50 of 81
   Fill in this information to identify the case:
   Debtor name         Pacific Environmental Technologies, Inc.

  United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

  Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

 Official Form 206H
 Schedule H: Your Codebtors                                                                                                                          12/15

 Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
 Additional Page to this page.

       1. Do you have any codebtors?

  EJ No. Check this box and submit this form to the court with the debtor’s other schedules. Nothing else needs to be reported on this form.
  • Yes

    2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
       creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
       on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
             Column 1: Codebtor                                                                        Column 2: Creditor



              Name                              Mailing Address                                     Name                          Check all schedules
                                                                                                                                  that apply:

     2.1      Jon Gow                           300 E. Live Oak Street                              Enterprise 135, LLC           E D
                                                San Gabriel, CA 91776                                                             •   E/F        3.44
                                                                                                                                  DG




     2.2      Jon Gow                           300 E. Live Oak Street                              Forward Financing             •   D       2.5
                                                San Gabriel, CA 91776                               LLC                           D ElF
                                                                                                                                  G___




    2,3      Jon Gow                            300 E. Live Oak Street                              Preferred Insulation          LJ D
                                                San Gabriel, CA 91776                               Contractors                   • E/F         3.87
                                                                                                                                  DO




Official Form 206H                                                          Schedule H: Your Codebtors                                          Page 1 of 1
Software Copyright IC) 1996-2021 Best Case, LLC -wwv.bestcase.Com                                                                           Best Case Bankruptcy
                       _______________________
       _________________________________________________________________________________
                                                                                                                   ___________________________________________

               Case 2:21-bk-16058-DS                              Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                     Desc
                                                                  Main Document    Page 51 of 81



    Fill in this information to identify the case:
    Debtor name            Pacific Environmental Technologies, Inc.

    United States Bankruptcy Court for the;             CENTRAL DISTRICT OF CALIFORNIA

    Case   number    (if   known)                                       —




                                                                                                                                           Q Check if this is an
                                                                                                                                               amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                           04119

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

ITh            Income

1     Gross revenue from business

        D None.
        Identity the beginning and ending dates of the debtor’s fiscal year,                       Sources of revenue                          Gross revenue
        which may be a calendar year                                                               Check all that apply                        (before deductions and
                                                                                                                                               exclusions)

           From the beginning of the fiscal year to filing date:                                    • operating a business                               $533,263.28
           From 3/01/2021 to Filing Date
                                                                                                   0 Other


         For prior year:                                                                            • Operating a business                       -
                                                                                                                                                       $3,372,982.00
         From 3/0112020 to 2/2812021
                                                                                                    0 Other


         For year before that:                                                                      • Operating a business                             $4,257,934.09
           From 3/0112019 to 2/2912020
                                                                                                   0 Other

2.    Non-business revenue
      Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
      and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

        I None.
                                                                                                    Description of sources of revenue          Gross revenue from
                                                                                                                                               each source
                                                                                                                                               (before deductions and
                                                                                                                                               exClusions)

ITiW List Certain Transfers Made Before Filing for Bankruçy

3.    Certain payments or transfers to creditors within 90 days before filing this case
      List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
      filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
      and every 3 years after that with respect to cases filed on or after the date of adjustment.)

        • None.

        Creditor’s Name and Address                                            Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                                   Check all that apply

4.    Payments or other transfers of property made within 1 year before filing this case that benefited any insider
      List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Officiai Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1

                           1996-2021 Best Case, LLC -wwwbestcase con,                                                                                  Besi Case Bankruptcy
Software Copyright   (C)
               Case 2:21-bk-16058-DS                         Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                          Desc
                                                             Main Document    Page 52 of 81
                                                                                    Case number (f/mown)
Debtor         Pacific Environmental Technologies, Inc.


                                                                                                         the benefit of the insider is less than $6,825. (This amount
     or cosigned by an insider unless the aggregate value of all property transferred to or for
           be  adjusted  on 4/01/22  and  every  3 years  after that with respect to cases    filed on or after the date of adjustment.) Do not include any payments
     may
                                                                                                        debtor and their relatives; general partners of a partnership
     listed in line 3. Insiders include officers, directors, and anyone in control of a corporate
                                                           and   insiders of such affiliates;  and  any  managing agent of the debtor. 11 U.S.C. § 101(31).
     debtor and their relatives; affiliates of the debtor

         None.

                                                                         Dates                  Total amount of value          Reasons for payment or transfer
       Insider’s name and address
       Relationship to debtor

5.   Repossessions, foreclosures, and returns
                                                                                            filing this case, including property repossessed by a creditor, sold at
     List all property of the debtor that was obtained by a creditor within 1 year before
                                       by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
     a foreclosure sale, transferred

      • None

                                                               Describe of the Property                                    Date                     Value of property
       Creditor’s name and address


6. Setoffs
                                                                                       before filing this case set off or otherwise took anything from an account
     List any creditor, including a bank or financial institution, that within 90 days
                                                                                         direction from an account of the debtor because the debtor owed a
     of the debtor without permission or refused to make a payment at the debtor’s
     debt.

       • None
                                                                                                                           Date action was                    Amount
       Creditor’s name and address                             Description of the action creditor took
                                                                                                                           taken



                                                                                                 or governmental audits
7. Legal actions, administrative proceedings, court actions, executions, attachments,         by federal or state agencies in which the debtor was involved
                                        investigation s, arbitrations, mediations, and audits
   List the legal actions, proceedings,
     in any capacity—within 1 year before filing this case.

          None.

                                                               Nature of case              Court or agency’s name and               Status of case
                Case title
                Case number                                                                address
        7.1.    Arbon Equipment                                Breach of                   Circuit Court                            U Pending
                Corporation v. Pacific                         ContractlCollectio          State of Wisconsin,                      C On appeal
                Environmental Technologies,                    ns                          Milwaukee County                         C Concluded
                Inc.                                                                       901 N. 9th Street
                2021CV003917                                                               Milwaukee, WI 53233


        7.2.    Trane U.S., Inc. vs. Pacific                   Open Book                   Superior Court of California             • Pending
                Environmental Technologies,                    Account                     County of Riverside                      C On appeal
                Inc.                                                                       4050 Main Street                         C Concluded
                R1C2003795                                                                 Riverside, CA 92501


        7.3.    PWI Construction, Inc. v.                      Complaint with              Contractors State License                U Pending
                Pacific Environmental                          Contractor’s                Board                                    C On appeal
                Technologies, Inc.                             Board                       12501 East Imperial                      C   Concluded
                n/a                                                                        Highway, Ste 620
                                                                                           Norwalk, CA 90650


 8. Assignments and receivership
                                                                                          the 120 days before filing this case and any property in the hands of a
      List any property in the hands of an assignee for the benefit of creditors during
                                                                   1 year before filing this case.
      receiver, custodian, or other court-appointed officer within

        • None


 l1il           Certain Gifts and Charitable Contributions

                                                                                                                                                                    page 2
 Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy
                                                                                                                                                       Best Case Bankruptcy
 Software Copyright Ic> 1996-2021 Best Case. LLC -w bestcase corn
                                                                                                                                            _________________________—
                                                                                                                                            ________________________




                 Case 2:21-bk-16058-DS                       Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                           Desc
                                                             Main Document    Page 53 of 81
  Debtor         Pacific    Environmental TechnoIgs, Inc._________                                          Case number    (if known)   —




 9.    List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
       the gifts to that recipient is less than $1,000

         • None

                  Recipient’s name and address                     Description of the gifts or contributions                 Dates given                            Value


  •.             Certain Losses

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.

         • None

         Description of the property lost and                      Amount of payments received for the loss                 Dates of loss             Value of property
         how the loss occurred                                                                                                                                     lost
                                                                   If you have received payments to cover the loss, for
                                                                   example, from insurance, government compensation, or
                                                                   tort liability, list the total received.

                                                               List unpaid claims on Official Form 1O6NB (Schedule
                                                               A/B: Assets Real and Personal Property).
                                                                              —




  •..            Certain Payj     tsor_Transfers

11 Payments related to bankruptcy
   List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
   of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
   relief, or filing a bankruptcy case.

        D None.

                   Who was paid or who received                      If not money, describe any property transferred              Dates                Total amount or
                   the transfer?                                                                                                                                value
                   Address
         11.1.     Law Offices of Michael Jay
                   Berger
                   9454 Wilshire BIvd, 6th Floor                                                                                  6/25/2021
                   Beverly Hills, CA 90212                           $20,000 retainer + $1,738 filing fee                         7/28/2021                 $21,738.00

                  Email or website address
                  www.bankruptcypower.com

                  Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
       to a self-settled trust or similar device.
       Do not include transfers already listed on this statement.

        • None.

         Name of trust or device                                     Describe any property transferred                    Dates transfers              Total amount or
                                                                                                                          were made                              value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

        • None.

                 Who received transfer?                        Description of property transferred or                       Date transfer              Total amount or
                 Address                                       payments received or debts paid in exchange                  was made                            value

                 Previous   Locations
•ie




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright Ic> 1996-2021 Best Case, LLC -www bestcasecom                                                                                        Best Case Bankruptcy
                                                                                                                                    _____________




               Case 2:21-bk-16058-DS                            Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                       Desc
                                                                Main Document    Page 54 of 81
  Debtor       Pacific Environmental Technologies, Inc.                                                   Case number Of known)




 14. Previous addresses
     List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


         • Does not apply

                  Address                                                                                                       Dates of occupancy
                                                                                                                                From-To

  -.:          Health Care Bankrupcies

 15. Health Care bankruptcies
     Is the debtor primarily engaged in offering services and facilities for:
     - diagnosing or treating injury, deformity, or disease, or
     - providing any surgical, psychiatric, drug treatment, or obstetric care?

         •   No. Go to Part 9.
         D   Yes. Fill in the information below.


                  Facility name and address                           Nature of the business operation, including type of services          If debtor provides meals
                                                                      the debtor provides                                                   and housing, number of
                                                                                                                                            patients in debtor’s care

ITiI           Personally Identifiable Information

 16. Does the debtor collect and retain personally identifiable information of customers?

         •   No.
         D   Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

         •   No. Go to Part 10.
         C   Yes. Does the debtor serve as plan administrator?


ITiIe Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

         • None
                  Financial Institution name and                  Last 4 digits of           Type of account or         Date account was                 Last balance
                  Address                                         account number             instrument                 closed, sold,                before closing or
                                                                                                                        moved, or                             transfer
                                                                                                                        transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


         • None

         Depository institution name and address                          Names of anyone with              Description of the contents              Do you still
                                                                          access to it                                                               have it?
                                                                          Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.

Official Form 207                                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 4
Software Copyright (c) 1996-2021 Best Case, LLC -ww-w.bestcase corn                                                                                    Best Case Bankruptcy
                                                                                                                                        _____________________________
                                                                                                                               ______________  _____________________
                                                                                                                                                 --




               Case 2:21-bk-16058-DS                                     Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                         Desc
                                                                         Main Document    Page 55 of 81
  Debtor       Pacific Environmental Technologies, Inc.                                                             Case number    (if known)




        • None

         Facility name and address                                              Names of anyone with                 Description of the contents                   Do you still
                                                                                access to it                                                                       have it?


 Prçpty the Debtor Holds or Controls That the Debtor Does Not Own

 21 Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

       • None


 IiP Details About Environment Information

 For the purpose of Part 12, the following definitions apply:
      Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
      medium affected (air, land, water, or any other medium).

       Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
       owned, operated, or utilized.

       Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
       similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred

22.    Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

       •No.
             Yes. Provide details below.

        Case title                                                             Court or agency name and              Nature of the case                           Status of case
        Case number                                                            address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

       •No.
             Yes. Provide details below.

        Site name and address                                                  Governmental unit name and                Environmental law, if known              Date of notice
                                                                               address

24. Has the debtor notified any governmental unit of any release of hazardous material?

       •No.
             Yes. Provide details below.

        Site name and address                                                  Governmental unit name and                Environmental law, if known              Date of notice
                                                                               address

ITTh Details About the Debtor’s Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       • None

      Business name address                                              Describe the nature of the business             Employer Identification number
                                                                                                                         Do not include Social Security number or TIN.

                                                                                                                         Dates business existed

Official Form 207                                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright   (C)   1996-2021 Best Case. LLC   -   v.ww bestcase corn                                                                                       Best Case Bankruptcy
                                                        ________________________________________________________________________________




                Case 2:21-bk-16058-DS                                     Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                                     Desc
                                                                          Main Document    Page 56 of 81
  Debtor          Pacific Environmental Technologies,                             Inc.                                       Case   number   (if knowri




 26.   Books,     records,         and   financial   statements

       26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
                None

         Name and address                                                                                                                                         Date of service
                                                                                                                                                                  From-To
         26a.1.              Arlene Corro                                                                                                                         411 612007-July 1,
                             1661 Taylor Avenue                                                                                                                   2021
                             Corona, CA 92882
         26a.2.              Bill Fisher, CPA



       26b.   List all     firms or   individuals who        have    audited,   compiled,   or reviewed   debtor’s   books   of account   and   records or prepared   a   financial statement


              within     2   years    before filing this     case.




              • None


       26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              EJ None

         Name and address                                                                                                        If any books of account and records are
                                                                                                                                 unavailable, explain why
         26c.1.            JonGow
                           300 E. Live Oak Street, I B
                           San    Gabriel,     CA




       26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
            statement within 2 years before filing this case.

              • None

         Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

        •     No
        D     Yes. Give the details about the two most recent inventories.

                  Name of the person who supervised the taking of the                                        Date of inventory            The dollar amount and basis (cost, market,
                  inventory                                                                                                               or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

        Name                                                     Address                                                      Position and nature of any                      % of interest, if
                                                                                                                              interest                                        any
        Jon Gow                                                  300 E Live Oak St., lB                                       President                                       100%
                                                                 San Gabriel, CA 91776



29. Within I year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


        •     No
              Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
     Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
Official Form 207                              Statement of Financial Affairs for Non-Individuals Filing                       for Bankruptcy               6                              page



Software Copyright   (C)     1996-2021 Best Case, LLC   -   www bestcasecom                                                                                                    Best Case Bankruptcy
                                                                                                                                                           ______—




                Case 2:21-bk-16058-DS                             Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                    Desc
                                                                  Main Document    Page 57 of 81
  Debtor        Pacific Environmental Technologies, Inc.                                                      Case number    (if known)




      loans, credits on loans, stock redemptions, and options exercised?

       DN0
       •       Yes. Identify below.

                 Name and address of recipient                        Amount of money or description and value of              Dates             Reason for
                                                                      property                                                                   providing the value
        30.1     Jon Gow
                 300 E. Live Oak Street, I B                                                                                                    compensation
                 San Gabriel, CA 91776                                $106,489.49                                              2020             (W-2)

                 Relationship to debtor
                 PresicientjOwner


31 Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

       •       No
               Yes. Identify below.

     Name of the parent corporation                                                                                 Employer Identification number of the parent
                                                                                                                    corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

       •       No
       D       Yes. Identify below.

     Name of the pension fund                                                                                       Employer Identification number of the parent
                                                                                                                    corporation

                Signature and Declaration

      WARNING Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
                     --




      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. § 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of FinancialAffairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under per                            that the foregoing is true and correct.

 E

                                                                             Jon Wayne Gow
                             I   signing on oenair OT     me aeotor          Printed name

 Position or relaironship to debtor             Chief Executive Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
• No
     Yes




Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7

Software Copyright (C> 1996-2021 Best Case,   LLc wew.bestcase corn
                                                 -
                                                                                                                                                      Best Case Bankruptcy
                                                                                             _______




                   Case 2:21-bk-16058-DS                           Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                              Desc
                                                                   Main Document    Page 58 of 81
B2030 (Form 2030) (12/15)
                                                                   United States Bankruptcy Court
                                                                      Central District of California
     In re        Pacific Environmental Technologies, Inc.                                                              Case No.
                                                                                    Debtor(s)                           Chapter    11


                                  DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
         Pursuant to 11 U S.C. § 329(a) and Fed. Bankr. P. 20 16(b), I certify that I am the attorney for the above named debtor(s) and that
         compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
         be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept a RETAINER OF                                    $              20,000.00

                   Prior to the filing of this statement I have received a RETAINER OF                          $                  20,000.00

                   Balance Due                                                                                  $                       0.00

2.       The source of the compensation paid to me was:
                        Debtor                  Other (specify);

3.       The source of compensation to be paid to me is:

                   (J   Debtor            f1    Other (specify):

                                                                                                  unless they are members and associates of my law firm.
4.           [j I have not agreed to share the above-disclosed compensation with any other person

             fl   I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
                  copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.           In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

             a.   Analysis of the debtor’s financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
             b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
             c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
             d.   [Other provisions as needed]


6.           By agreement with the debtor(s), the above-disclosed fee does not include the following service:


                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or
 this bankruptcy proceedi


        Date                  /   /                                                             Jay Berger
                                                                                    Signature ofAttorney
                                                                                    Law Offices of Michael     Berger
                                                                                    9454 Wilshire Boulevar 6th floor,


                                                                                    Beverly Hills, CA 90212
                                                                                    (310) 271-6223 Fax: (310) 271-9805
                                                                                    michael.berger(bankruptcypower.com
                                                                                    Name of law firm




                                                                                                                                                  Best Case Bankruptcy
Software Copyright      (C)   1996-2021 Best Case, LLC -www.bestcasecom
          Case 2:21-bk-16058-DS                     Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                                     Desc
                                                    Main Document    Page 59 of 81
                                                                                  FOR COURT USE ONLY
Attorney or Party Name, Address, Telephone & FAX Nos.,
State Bar No. & Email Address
Michael Jay Berger
9454 Wilshire Boulevard, 6th floor
Beverly Hills, CA 90212
(310) 271-6223 Fax: (310) 271-9805
California State Bar Number: 100291 CA
michael.berger@bankruptcypower.com




D   Debtor(s) appearing without an attorney
•   Attorney for Debtor

                                                    UNITED STATES BANKRUPTCY COURT
                                                     CENTRAL DISTRICT OF CALIFORNIA

In re:
                                                                                  CASE NO.:
            Pacific Environmental Technologies, Inc.
                                                                                  CHAPTER: 11




                                                                                                      VERIFICATION OF MASTER
                                                                                                     MAILING LIST OF CREDITORS

                                                                                                                    [LBR 1007-1 (a)]

                                                               Debtor(s).

                                                                                                 penalty of perjury that the
Pursuant to LBR 1 007-1(a), the Debtor, or the Debtor’s attorney if applicable, certifies under
                                                                                            is complete, correct, and
master mailing list of creditors filed in this bankruptcy case, consi1rgo. 21 sheet(s)
                                                                                           omissions.
consistent with the D6tor’s schedules and I/we assume all resnsibili

Date:           /-‘/

Date:


 Date:
                                                                                                             2,4or debtor




                                                                                                                     Central District of California.
                   This form is optional. It has been approved for use in the United States Bankruptcy Court for the
December 2015
                                                                                                    F 1007-1MAILING.LIST.VERIFICATION
Case 2:21-bk-16058-DS   Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30   Desc
                        Main Document    Page 60 of 81



                   Pacific Environmental Technologies,        Inc.
                   300 B. Live Oak Street, Suite lB
                   San Gabriel, CA 91776


                   Michael Jay Berger
                   Law Offices of Michael Jay Berger
                   9454 Wilshire Boulevard, 6th floor
                   Beverly Hills, CA 90212


                   Accurate Industrial Construction
                   1140 N. Van Home Way
                   Anaheim, CA 92806


                   Accurate Measurement System
                   Attn: James Leigh
                   33159 Camino Capistrano Ste. E
                   San Juan Capistrano, CA 92675


                   Acousticworks Inc.
                   P0 Box 460896
                   Escondido, CA 92046


                   ADL Painting & Wall Covering
                   1549 Yorba St.
                   Corona, CA 92882


                   Advance Cleanroom Microclean
                   3250 5. Susan St., Ste A
                   Santa Ana, CA 92704


                   Affordable Hollow Metal
                   10096 6th St. Unit G
                   Rancho Cucamonga, CA 91730
Case 2:21-bk-16058-DS   Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30   Desc
                        Main Document    Page 61 of 81



                   Air Cleaning Specialists, Inc.
                   11088 Gravois Industrail Court
                   Saint Louis, MO 63128


                   Air Product Sales,     Inc.
                   P0 Box 734188
                   Dallas, TX 75373


                   Airgas West
                   P0 Box 7423
                   Pasadena, CA 91109


                   Airshower & Pass Thrus Unlimited
                   P0 Box 427
                   Rancho Cucamonga, CA 91729


                   Alliance Management Services
                   c/o Jimmy Allums
                   42105 Paseo Brillante
                   Temecula, CA 92591


                   Allied Electronics
                   7151 Jack Newall Bvd. St. 50
                   Fort Worth, TX 76118


                   American Security Group
                   980 Park Center Dr. #J
                   Vista, CA 92081


                   American Sheet Metal
                   1430 N. Daly St.
                   Anaheim, CA 92806
Case 2:21-bk-16058-DS   Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30   Desc
                        Main Document    Page 62 of 81



                   Arbon Equipment Corp.
                   Attn: Paul Carrier
                   1240 South Allec St.
                   Anaheim, CA 92805


                   Arbon Equipment Corporation
                   c/o Kohner, Mann & Kailas, S.C.
                   Attn: Darrell R. Zall
                   4650 N. Port Washington Road
                   Milwaukee, WI 53212-1059


                   Arbon Equipment Corporation
                   Division of Rite-Hite
                   8900 N. Arbon Drive
                   Milwaukee, WI 53223


                   ARC
                   345 Clinton St.
                   Costa Mesa, CA 92626


                   AT &T
                   P0 Box 5019
                   Carol Stream,     IL 60197


                   Atkinson, Andelson, Loyarudd,        & Rom
                   12800 Center Crt. Ste. 300
                   Cerritos, CA 90703


                   B.M HVAC Fitting Supply
                   6215 River Crest Drive
                   Riverside, CA 92507


                    Baghouse & Industrial Sheet Metal
                    1731 Pomona Dr.
                    Corona, CA 92880
Case 2:21-bk-16058-DS   Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30   Desc
                        Main Document    Page 63 of 81



                   Bank Direct Capital Finance
                   Two Conway Park
                   150 N. FieldDr., Ste. 190
                   Lake Forest, IL 60045


                   Barr Credit Services
                   4555 Palo Verde Rd. Ste. 125
                   Tucson, AZ 85714


                   Bay Insulation Supply of LA
                   P0 Box 9229
                   Green Bay, WI 54308


                   Best Access Doors
                   427 N. Tatnall St., Ste 76520
                   Wilmington, DE 19802


                   Blue Vine
                   c/o First Corporate Solutions, Inc.
                   914 S. Street
                   Sacramento, CA 95814


                   Bowermaster & Associates
                   P0 Box 6062
                   Cypress, CA 90630


                   Braulio Corro
                   640 Emerald Avenue
                   El Cajon, CA 92020


                    Brecks Transport
                    12117 Hadley St. #101
                    Whittier, CA 90601
Case 2:21-bk-16058-DS   Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30   Desc
                        Main Document    Page 64 of 81



                   California Department of Tax and
                   Fee Administration
                   P 0 Box 942879
                   Sacramento, CA 94279


                   Cambero Metal Works Inc
                   Attn: Angel Cambero
                   210 Agostin Rd.
                   San Gabriel, CA 91776


                   Capitol Door Service
                   8733 Monroe Court
                   Rancho Cucamonga, CA 91730


                   CDM
                   30 Technology Parkway South Ste 100
                   Norcross, GA 30092


                   Celtic Bank Corporation
                   Bluevine Capital mc, its Servicer
                   401 Warren Street, Suite 300
                   Redwood City, CA 94063


                   Central Blower
                   211 S. Seventh Ave
                   La Puente, CA 91746


                   Christopher H. Pittman
                   2138 Russell Drive
                   Corona, CA 92882


                   Citi Supplier Finance
                   Citibank, N.A.
                   Attn: Vasilios Kontogianis
                   388 Greenwich St, Floor 10
                   New York, NY 10013
Case 2:21-bk-16058-DS   Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30   Desc
                        Main Document    Page 65 of 81



                   Citibank, N.A.
                   388 Greenwich Street, 10th Floor
                   New York, NY 10013


                   City of Corona
                   Dept of Water & Power
                   PD Box 6040
                   Artesia, CA 90702-6040


                   Clark Roofing Company
                   525-A New Jersey St.,
                   Redlands, CA 92373


                   Class One Cleanrooms
                   29722 Avenida IDe Las Banderas
                   Rancho Santa Margarita, CA 92688


                   Collins Thermal Engineering
                   160 West Foothill Parkway
                   Ste. 105-38
                   Corona, CA 92882


                   Commercial & Industrial Roofing Co.
                   9239 Olive Drive
                   Spring Valley, CA 91977


                   Corona Police Dept.
                   Attn: Alarm Coordinator
                   730 Public Safety Way
                   Corona, CA 92880


                    Creative Safety Supply
                    8030 SW Nimbus Ave
                    Beaverton, OR 97008
Case 2:21-bk-16058-DS   Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30   Desc
                        Main Document    Page 66 of 81



                   Cross River Bank
                   885 Teaneck Rd.
                   Teaneck, NJ 07666


                   Dick Munns Company
                   11133 Winners Circle F
                   Los Alamitos, CA 90720


                   Dix Metals, Inc.
                   14801 Able Lane
                   Huntington Beach,      CA 92647


                   Drain Patrol
                   9060 Activity Rd.
                   San Diego, CA 92126


                   DryMaxxair Solutions,      LLC
                   14402 Haynes St.
                   Van Nuys, CA 91401


                   ELLAB Inc.
                   303 E. 17th Ave., Ste. 10
                   CA 90203


                   EMJAC Industries, Inc.
                   1075 Hialeah Dr.
                   Hialeah, FL 33010


                   Employee Development Department
                   Bankruptcy Group MIC 92E
                   P0 Box 826880
                   Sacramento, CA 94280-0001
Case 2:21-bk-16058-DS   Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30   Desc
                        Main Document    Page 67 of 81



                   Employment Development Department
                   Bankruptcy Group MIC 92E
                   P.O. Box 826880
                   Sacramento, CA 94280


                   Enterprise 135, LLC
                   c/o Williams & Associates
                   32 Executive Park, Suite 100
                   Irvine, CA 92614


                   Express Fasteners, Inc.
                   10094-B 6th St.
                   Rancho Cucamonga, CA 91730


                   FCP, Inc.
                   P0 Box 1555
                   Wildomar, CA 92595


                   Forward Financing
                   c/o CSC
                   801 Adlai Stevenson Drive
                   Springfield, IL 62703


                   Forward Financing LLC
                   100 Summer Street, Suite 1175
                   Boston, IvIA 02110


                   Frame-Tec, LLC
                   10132 Mammoth Ave
                   Baton Rouge, LA 70814


                    Franchise Tax Board
                    Bankruptcy Section, MS: A-340
                    P0 Box 2952
                    Sacramento, CA 95812-2952
Case 2:21-bk-16058-DS   Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30   Desc
                        Main Document    Page 68 of 81



                   FSMC
                   750 S. Lincoln Avenue, Unit 402
                   Corona, CA 92882


                   Full Throttle Lift
                   1808 N. National St.
                   Anaheim, CA 92801


                   General Logistics System US
                   P0 Box 1907
                   American Canyon, CA 94503


                   Generator Services Co.
                   PT Rental Eq. Supplier
                   10255 Philladelphia Court
                   Rancho Cucamonga, CA 91730


                   George T. Hall Company
                   1605 Gene Autry Way
                   Anaheim, CA 92805


                   Global Industrial
                   2505 Mill Center Parkway Ste. 100
                   Buford, GA 30518


                   Gokeyless Corn
                                .




                   955 Mound Rd.
                   Miamisburg, OH 45342


                   Grainger Inc.
                   Dept. 824063903
                   Palatine, IL 60038
Case 2:21-bk-16058-DS   Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30   Desc
                        Main Document    Page 69 of 81


                  Greenworx
                  7035 Snowburst Court
                  Corona, CA 92880


                  Greg McKee Construction
                  Attn: Greg McKee
                  6238 Caliente Rd. Space #4
                  Hesperia, CA 92344


                   Haldeman, Inc.
                   2937 Tanager Ave
                   Los Angeles, CA 90040


                   Harrington Industiral Plastics
                   1448 Yorba Ave
                   Chino, CA 91710


                   Health Pointe Med Group
                   16702 Valley View Ave
                   La Mirada, CA 90638


                   Henderson Engineers
                   c/o Gaba Guerrini Law
                                                 te 500
                   8583 Irvine Center Drive, Sui
                   Irvine, CA 92618-4298


                   Henderson Engineers
                   8345 Lenexa Drive, Suite 300
                   Overland Park, KS 66214


                   Henderson Engineers
                   c/o ANI International, Inc.
                                                  bles
                   Attorney Network for Receiva
                   125 S. Wacker Dri ve, Ste 1210
                   Chicago, IL 60606
Case 2:21-bk-16058-DS   Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30   Desc
                        Main Document    Page 70 of 81



                   Hoskins Equipment LLC
                   1000 Leslie St
                   La Habra, CA 90631


                   HRH Construction
                   1215 S. State College Rd.
                   Fullerton, CA 92831


                   Inland Lighting Supplies
                   3393 Duraheart St.
                   Riverside, CA 92507


                   Internal Revenue Service
                   PD Box 7346
                   Philadelphia, PA 19101-7346


                   International Port Mangement
                   19523 S. Susana Rd.
                   Compton, CA 90221


                   International Port Mgmt Enterprise
                   c/o Stone Saunders & Associates
                   Attn: Jerry Williams
                   1391W. 5th Ave., Ste 226
                   Columbus, OH 43212


                    Intuit Financing Inc.
                    2700 Coast Avenue
                    Mountain View, CA 94043


                    J.L. Wingert Company
                    11800 Monarch St.
                    Garden Grove, CA 92841
Case 2:21-bk-16058-DS   Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30   Desc
                        Main Document    Page 71 of 81



                   JLMC Inc.
                   1944 Bon View
                   Ontario, CA 91761


                   JM Test
                   7323 Tom Drive
                   Baton Rouge, LA 70806


                   Jon Gow
                   300 Live Oak Street, lB
                   San Gabriel, CA 91776


                   Jon Gow
                   300 E. Live Oak Street
                   San Gabriel, CA 91776


                   Joor Welding & Metal Service
                   226 N. Sherman Ave. Unit C
                   Corona, CA 92882


                   Karl Fessenmeyer
                   2026 San Diego Drive
                   Corona, CA 92882


                   Kerco, Inc.
                   14824 Marquardt Ave
                   Santa Fe Springs, CA 90670


                   KSR Associates, LLC
                   Attn: Desiree Pena
                   12223 Highland Ave. Ste. 106-530
                   Rancho Cucamonga, CA 91739
Case 2:21-bk-16058-DS   Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30   Desc
                        Main Document    Page 72 of 81



                   Law Offices of Richard L. Seide
                   901 Dove Street, Suite 120
                   Newport Beach, CA 92660-3018


                   Lawrence W. Rosine Corp
                   4601 LittleJohn St.
                   Baldwin Park, CA 91706


                   LBA NCC2 Col
                   P0 Box 847
                   Carlsbad, CA 92018


                   Lopez Plastic Design
                   Attn: Jose Lopez
                    1325 E. Raymond St.
                   Ontario, CA 91764


                   McElroy Metal Mill
                   P0 Box 1148
                   Shreveport, LA 71163


                   McMaster -Carr Supply
                   PD Box 7690
                   Chicago, IL 60680


                   Mesa Inspection Inc.
                   229W. Bonita Ave Ste. 2E
                   San Dimas, CA 91773


                   Micro Prescision Calibration Inc.
                   22835 Industrial Place
                   Grass Valley, CA 95949
Case 2:21-bk-16058-DS   Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30   Desc
                        Main Document    Page 73 of 81



                   Mono Systems, Inc.
                   4 International Drive
                   Port Chester, NY 10573


                   Mouser Electronics
                   P0 Box 99319
                   Fort Worth, TX 76199


                   NIT Building Solutions
                   187 Wilbur Rd. Ste. 20
                   Thousand Oaks, CA 91360


                   Norman S. Wright/AirLink
                   Attn: Oscar Jaime
                   3325 E. La Palma Ave
                   Anaheim, CA 92806


                   Pacific Fire Supression Inc.
                   249 E. Emerson Ave. #G
                   Orange, CA 92865


                   Pacific West Interiors
                   c/o Law Office Richard I. Gonzalez
                   1425 West Lugonia Avenue, Suite 203
                   Redlands, CA 92374


                    PDQ Rental Center
                    10826 Shoemaker Ave
                    Santa Fe Springs, CA 90670


                    Perez’s Cleaning Service
                    8622 Trey Ave
                    Riverside, CA 92503
Case 2:21-bk-16058-DS   Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30   Desc
                        Main Document    Page 74 of 81



                   Preferred Insulation Contractors
                   1691 Jenks Dr.
                   Corona, CA 92880


                   Prime Resource, Inc.
                   566 S. State College Blvd,
                   Fullerton, CA 92831


                   Purple Crane Service Inc.
                   Attn: Keith Junior
                   1261 9th St.
                   Pomona, CA 91766


                   Refrigeration Supplies
                   26021 Atlantic Ocean Dr.
                   Lake Forest, CA 92630


                   Reliable Construction Services LLC
                   260 N. Smith Ave
                   Corona, CA 92880


                   Ricardo Diaz
                   359 West 9th Street
                   Perris, CA 92570


                   Riccardi Floor Covering
                   780 E. Francis Unit H
                   Ontario, CA 91761


                   Richard Herman Structural Engineeri
                   20790 Gum Circle
                   Yorba Linda, CA 92886
Case 2:21-bk-16058-DS   Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30   Desc
                        Main Document    Page 75 of 81



                   Riley Electric Inc.
                   Attn: Mike Riley
                   1800 W. 11th St. Unit C
                   Upland, CA 91786


                   Sergio Gutierrez
                   1453 North Filmore Avenue
                   Rialto, CA 92376


                   So Cal Edison Co.
                   P0 Box 300
                   Rosemead, CA 91772


                   So Cal Filters & Services Inc.
                   Attn: David McKinney
                   7315 Adams St.
                   Paramount, CA 90723


                   So Cal Powder Coating
                   226 N. Sherman Ave
                   Corona, CA 92882


                   Socal Biomed, LLC
                   20941 Bake Pkwy Ste. 110
                   Lake Forest, CA 92630


                   Stack House Electric
                   Attn: David Stackhouse
                   30941 Bristly Court
                   Murrieta, CA 92563


                   Staples
                   Dept LA
                   P0 Box 105638
                   Atlanta, GA 30348
Case 2:21-bk-16058-DS   Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30   Desc
                        Main Document    Page 76 of 81



                   Stat Aire Inc.
                   6342 Beryl Ave
                   Rancho Cucamonga,      CA 91701


                   Strukturoc, Inc.
                   c/o Law Offices of Gary A. Bemis
                   3870 La Sierra Avenue, Suite 239
                   Riverside, CA 92505


                   Sunbelt Rentals LLC
                   P0 Box 409211
                   Atlanta, GA 30384


                   Superior Duct Fabrication
                   1683 Mount Vernon Ave
                   Pomona, CA 91768


                   Superior Fire Protection Inc.
                   18120 Rowland St.
                   Rowland Heights, CA 91748


                   T-Mobile
                   PD Box 790047
                   Saint Louis, MO 63179


                   TD Auto Finance
                   Mailstop ME2-074-0l7
                   6 Atlantis Way
                   Lewiston, ME 04240


                   TechCoat Contractors Inc.
                   15720 Garfield Ave
                   Paramount, CA 90723
Case 2:21-bk-16058-DS   Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30   Desc
                        Main Document    Page 77 of 81



                   The Baker Company
                   175 Gate House Rd.
                   Sanford, ME 04073


                   The Crane Guys, LLC
                   Attn: Melissa McNutt
                   14480 Alondar Blvd.,
                   La Mirada, CA 90638


                   The Gas Company
                   P0 Box C
                   Monterey Park, CA 91756


                   Toro Aire
                   Attn: Nancy Ponce De Leon
                   434 Broadway
                   Long Beach, CA 90802


                   TraneU.S., Inc.
                   c/o Gaba Guerrini Law Corporation
                   Attn: Rodolfo Gaba, Jr.
                   8583 Irvine Center Drive, Suite 500
                   Irvine, CA 92618-4298


                   TransAmerican Strukturoc
                   920 Apollo Rd. Ste. 120
                   Saint Paul, MN 55121


                   Trax Industrial Products
                   P0 Box 2089
                   Loomis, CA 95650


                   Trulite Glass & Aluminum
                   P0 Box 935480
                   Atlanta, GA 31193
Case 2:21-bk-16058-DS   Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30   Desc
                        Main Document    Page 78 of 81



                   U.S. Small Business Admininstration
                   Office of General Counsel
                   312 North Spring Street, 5th Floor
                   Los Angeles, CA 90012


                   U.S. Small Business Administration
                   El Paso Loan Service Center
                   10737 Gateway West, Ste. 300
                   El Paso, TX 79935


                   United States Plastic
                   1390 Neubrecht Rd.
                   Lima, OH 45801


                   United States Plastic Corp.
                   c/o Daniels, Newman & Armstrong
                   2729 Eva Court
                   Bethlehem, GA 30620-7639


                   Vaisala
                   10 D Gill St.
                   Woburn, MA 01801


                   Ventenergy LLC
                   104 Esplanade 2nd FL.
                   San Clemente, CA 92672


                   Vertical System Inc.
                   12774 Florence Ave
                   Santa Fe Springs, CA 90670


                   Verzion Wireless
                   P0 Box 9622
                   Mission Hills, CA 91346
Case 2:21-bk-16058-DS   Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30   Desc
                        Main Document    Page 79 of 81



                   Victor Camarillo
                   1222 West D Street
                   Ontario, CA 91762


                   Waste Management
                   P0 Box 541065
                   Los Angeles, CA 90054


                   Wells Fargo Bank
                   PD Box 29482
                   Phoenix, AZ 85038-8650


                   Wells Fargo Business Card
                   P0 Box 29482
                   Phoenix, AZ 85038-8650


                   Westfall Technik, Inc.
                   1100 E. Citrus Street
                   Riverside, CA 92507


                   Worldwide Express
                   PC Box 733360
                   Dallas, TX 75373
                                                                                    _______________________________________________________
                                                                                    ______________




         Case 2:21-bk-16058-DS                      Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                                  Desc
                                                    Main Document    Page 80 of 81


 Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No. &          FOR COURT USE ONLY
 Email Address
 Michael Jay Berger
 Law Offices of Michael Jay Berger
 9454 Wilshire Boulevard, 6th floor
 Beverly Hills, CA 90212
 (310) 271-6223 Fax: (310) 271-9805
 California State Bar NUmber: 100291 CA
 michael.bergerbankruptcypower.com




[i1   Attorney for.’ Pacific Environmental Technologies, Inc.
                                                  UNITED STATES BANKRUPTCY COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA

 kire:                                                                               CASE NO.:
          Pacific Environmental Technologies, Inc.                                   ADVERSARY NO.:
                                                                        Debtor. CHAPTER:               11

                                                                    Plaintiff(s),
                                                                                      CORPORATE OWNERSHIP STATEMENT
                                                                                         PURSUANT TO FRBP 1007(a)(1)
                                                                                           and 7007.1, and LBR 1007-4

                                                                                                                   [No hearing]
                                                                Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1 007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I,     Jon Wayne Gow                                                           ,   the undersigned in the above-captioned case, hereby declare
                  (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




                 This form is optional, It has been approved for use by the United States Bankruptcy Court for the Central District of Californa.
December2012                                                                                                 F 1007-4.CORP.OWNERSHIP.STMT
       Case 2:21-bk-16058-DS                        Doc 1 Filed 07/28/21 Entered 07/28/21 19:30:30                                                    Desc
                                                    Main Document    Page 81 of 81


[Check the appropriate boxes and, if applicable, provide the required information.]
1       I have personal knowledge of the matters set forth in this Statement because:
            I am the president or other officer or an authorized agent of the Debtor corporation
        fl I am a party to an adversary proceeding
        fl I am a party to a contested matter
        fl I am the attorney for the Debtor corporation
2.a.    [] The following entities, other than the debtor or a governmental unit, directly or indirectly own 10% or more of any
             class of the corporations(s) equity interests:
            Jon Wayne Gow 100% shareholder.
                                       -




  b.     [1     There are no entities that directly or indirectly own 10% or

 7128/2021
 Date                                                                                                                         or attorney for Debtor

                                                                                           Name:                    Gow, President of Pacific
                                                                                                         Environmental Technologies, Inc.
                                                                                                         Printed name of Debtor, or attorney for
                                                                                                         Debtor




                  This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                  F 1007-4.CORP.OWNERSHIP.STMT
